EXHIBIT 10.1




--------------------------------------------------------------------------------

Published CUSIP Number: 04685YAF6


AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of May 5, 2015
among
ATHENAHEALTH, INC.,
as the Borrower,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and an L/C Issuer,
and
The Other Lenders Party Hereto




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

TD SECURITIES (USA) LLC,


and


U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers




TD BANK, N.A.


and


U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents and L/C Issuers




FIFTH THIRD BANK,
as Sole Documentation Agent







--------------------------------------------------------------------------------





--------------------------------------------------------------------------------






2



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Section         Page



Article I
DEFINITIONS AND ACCOUNTING TERMS    1

1.01
Defined Terms    1

1.02
Other Interpretive Provisions    30

1.03
Accounting Terms    31

1.04
Rounding    31

1.05
Times of Day; Rates    32

1.06
Letter of Credit Amounts    32

1.07
Currency Equivalents Generally    32

Article II
THE COMMITMENTS AND CREDIT EXTENSIONS    32

2.01
The Loans    32

2.02
Borrowings, Conversions and Continuations of Loans    33

2.03
Letters of Credit    35

2.04
Swing Line Loans    45

2.05
Prepayments    48

2.06
Termination or Reduction of Commitments    49

2.07
Repayment of Loans    50

2.08
Interest    50

2.09
Fees    51

2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    52

2.11
Evidence of Debt    52

2.12
Payments Generally; Administrative Agent’s Clawback    53

2.13
Sharing of Payments by Lenders    55

2.14
Increase in Revolving Credit Facility    56

2.15
Increase in Term Facility    58

2.16
Cash Collateral    59

2.17
Defaulting Lenders    60

Article III
TAXES, YIELD PROTECTION AND ILLEGALITY    63

3.01
Taxes    63

3.02
Illegality    68


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section         Page



3.03
Inability to Determine Rates    68

3.04
Increased Costs; Reserves on Eurodollar Rate Loans    69

3.05
Compensation for Losses    71

3.06
Mitigation Obligations; Replacement of Lenders    71

3.07
Survival    72

Article IV
CONDITIONS PRECEDENT TO EFFECTIVENESS    72

4.01
Conditions to Effectiveness of this Agreement    72

4.02
Conditions to all Credit Extensions    74

Article V
REPRESENTATIONS AND WARRANTIES    75

5.01
Existence, Qualification and Power    75

5.02
Authorization; No Contravention    75

5.03
Governmental Authorization; Other Consents    75

5.04
Binding Effect    75

5.05
Financial Statements; No Material Adverse Effect    76

5.06
Litigation    76

5.07
No Default    76

5.08
Ownership of Property; Liens    77

5.09
Environmental Compliance    77

5.10
Insurance    77

5.11
Taxes    77

5.12
ERISA Compliance    77

5.13
Subsidiaries; Equity Interests    78

5.14
Margin Regulations; Investment Company Act    79

5.15
Disclosure    79

5.16
Compliance with Laws    79

5.17
Taxpayer Identification Number    79

5.18
Intellectual Property; Licenses, Etc    80

5.19
OFAC    80

5.20
Anti-Corruption Laws    80

Article VI
AFFIRMATIVE COVENANTS    80


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section         Page



6.01
Financial Statements    80

6.02
Certificates; Other Information    81

6.03
Notices    83

6.04
Payment of Obligations    84

6.05
Preservation of Existence, Etc    84

6.06
Maintenance of Properties    84

6.07
Maintenance of Insurance    84

6.08
Compliance with Laws    84

6.09
Books and Records    84

6.10
Inspection Rights    85

6.11
Use of Proceeds    85

6.12
Additional Guarantors    85

6.13
Further Assurances    85

6.14
Anti-Corruption Laws    86

Article VII
NEGATIVE COVENANTS    86

7.01
Liens    86

7.02
Investments    88

7.03
Indebtedness    90

7.04
Fundamental Changes    92

7.05
Dispositions    93

7.06
Restricted Payments    95

7.07
Change in Nature of Business    96

7.08
Transactions with Affiliates    96

7.09
Burdensome Agreements    96

7.10
Use of Proceeds    96

7.11
Financial Covenants    97

Article VIII
EVENTS OF DEFAULT AND REMEDIES    98

8.01
Events of Default    98

8.02
Remedies Upon Event of Default    100

8.03
Application of Funds    100


iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section         Page



Article IX
ADMINISTRATIVE AGENT    101

9.01
Appointment and Authority    101

9.02
Rights as a Lender    102

9.03
Exculpatory Provisions    102

9.04
Reliance by Administrative Agent    103

9.05
Delegation of Duties    104

9.06
Resignation of Administrative Agent    104

9.07
Non-Reliance on Administrative Agent and Other Lenders    106

9.08
No Other Duties, Etc    106

9.09
Administrative Agent May File Proofs of Claim    106

9.10
Guaranty Matters    107

Article X
MISCELLANEOUS    107

10.01
Amendments, Etc    107

10.02
Notices; Effectiveness; Electronic Communication    109

10.03
No Waiver; Cumulative Remedies; Enforcement    111

10.04
Expenses; Indemnity; Damage Waiver    111

10.05
Payments Set Aside    114

10.06
Successors and Assigns    114

10.07
Treatment of Certain Information; Confidentiality    119

10.08
Right of Setoff    120

10.09
Interest Rate Limitation    121

10.10
Counterparts; Integration; Effectiveness    121

10.11
Survival of Representations and Warranties    121

10.12
Severability    121

10.13
Replacement of Lenders    122

10.14
Governing Law; Jurisdiction; Etc    122

10.15
Waiver of Jury Trial    124

10.16
No Advisory or Fiduciary Responsibility    124

10.17
Electronic Execution of Assignments and Certain Other Documents    124

10.18
USA PATRIOT Act    125


iv

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Section         Page



10.19
Amendment and Restatement of Existing Credit Agreement    125




v

--------------------------------------------------------------------------------






SCHEDULES
1.01(e)    Existing Letters of Credit
2.01    Commitments and Applicable Percentages
4.01    Material Closing Date Indebtedness
5.05    Supplement to Interim Financial Statements
5.06    Litigation
5.09    Environmental Matters
5.12    ERISA
5.13    Subsidiaries; Other Equity Investments; Equity Interests in the Borrower
5.18    Intellectual Property Matters
7.01    Existing Liens
7.03    Existing Indebtedness
10.02    Administrative Agent’s Office; Certain Addresses for Notices








EXHIBITS
Form of
A    Committed Loan Notice
B    Swing Line Loan Notice
C-1    Term Note
C-2    Revolving Credit Note
D    Compliance Certificate
E-1    Assignment and Assumption
E-2    Administrative Questionnaire
F    Guaranty
G    Forms of U.S. Tax Compliance Certificates
H    Letter of Credit Report





vi

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
May 5, 2015, among ATHENAHEALTH, INC., a Delaware corporation (the “Borrower”),
each lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., as Administrative Agent,
Swing Line Lender and an L/C Issuer.
WHEREAS, the Borrower, various financial institutions party thereto as lenders
and Bank of America, N.A., as administrative agent, swing line lender and l/c
issuer, are parties to a Credit Agreement, dated as of May 10, 2013, as amended
by that First Amendment to Credit Agreement, dated as of December 18, 2014 (the
“Existing Credit Agreement”).
WHEREAS, the Borrower has requested that the Existing Credit Agreement be
amended and restated to, among other things, (a) extend the “Maturity Date” for
the “Revolving Credit Facility” and the “Term Facility” (as each such term is
defined in the Existing Credit Agreement), (b) increase the “Revolving Credit
Facility” (as defined in the Existing Credit Agreement) by an aggregate
principal amount equal to $75,000,000, such that the aggregate principal amount
of the “Revolving Credit Facility” (as defined in the Existing Credit Agreement)
is an amount equal to $200,000,000 on the Closing Date (as hereinafter defined)
and (c) increase the “Term Facility” (as defined in the Existing Credit
Agreement) by an aggregate principal amount equal to $130,000,000, such that the
aggregate principal amount of the “Term Facility” (as defined in the Existing
Credit Agreement) is an amount equal to $300,000,000 on the Closing Date (as
hereinafter defined); and
WHEREAS, in connection with such request, the parties have agreed to amend and
restate in its entirety the Existing Credit Agreement on the terms, and subject
to the conditions, set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms.
“Acquired Property” means the real estate commonly known as the “Arsenal on the
Charles”, located in Watertown, Massachusetts, consisting of approximately 29
acres, as more particularly described in, and which was acquired by the Borrower
pursuant to, the Purchase Agreement.
“Act” has the meaning specified in Section 10.18.
“Acquired EBITDA” shall mean, with respect to any Person or business acquired
pursuant to a Permitted Acquisition for any period, the amount for such period
of Consolidated EBITDA of any such Person or business so acquired (determined
using such definitions as if

    

--------------------------------------------------------------------------------




references to the Borrower and its Subsidiaries therein were to such Person or
business), as calculated by the Borrower and approved by the Administrative
Agent.
“Acquired Interest Charges” shall mean, with respect to any Person or business
acquired pursuant to a Permitted Acquisition for any period, the amount for such
period of Consolidated Interest Charges of any such Person or business so
acquired (determined using such definitions as if references to the Borrower and
its Subsidiaries therein were to such Person or business), as calculated by the
Borrower and approved by the Administrative Agent.
“Adjusted Consolidated Leverage Ratio” has the meaning specified in Section
7.11(b).
“Adjusted Consolidated Senior Leverage Ratio” has the meaning specified in
Section 7.11(c).
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 10.02(c).
“Aggregate Commitments” means the Commitments of all the Lenders. The amount of
the Aggregate Commitments as of the Closing Date is $500,000,000.
“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Term Facility, the aggregate amount of the Term Loans outstanding at such time
and (b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.
“Agreement” means this Amended and Restated Credit Agreement.
“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans (after giving effect to any Incremental Term Loans made or
to be made with respect to any Incremental Term Commitment of such Term Lender)
at such time, and (b) in respect of the Revolving Credit Facility, with respect
to any Revolving Credit Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Credit Facility represented by such
Revolving Credit Lender’s Revolving Credit Commitment at such time, subject to
the adjustment as provided in

2

--------------------------------------------------------------------------------




Section 2.17. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in respect of the Revolving Credit Facility shall be
determined based on the Applicable Percentage of such Revolving Credit Lender in
respect of the Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. The initial Applicable Percentage of each Lender
in respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate / Letters of Credit
Base Rate
1
≤ 0.75:1.00
0.20%
0.75%
0.00%
2
> 0.75:1.00
but ≤ 1.50:1.00
0.20%
1.00%
0.00%
3
> 1.50:1.00
but ≤ 2.00:1.00
0.25%
1.50%
0.50%
4
> 2.00:1.00
but < 2.75:1.00
0.30%
1.75%
0.75%
5
> 2.75:1.00
but < 3.50:1.00
0.35%
2.00%
1.00%
6
> 3.50:1.00
0.40%
2.25%
1.25%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 6 shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the first Business Day immediately
following the date on which such Compliance Certificate is delivered (it being
understood that the Administrative Agent shall endeavor to provide the Borrower
of notice of any such request by the Required Lenders, provided that (x) the
Administrative Agent shall have no obligation to provide any such notice and (y)
the failure to give such notice shall not affect any increase in the Applicable
Rate as set forth herein). The Applicable Rate in effect from the Closing Date
through the date a Compliance Certificate is delivered pursuant to Section
6.02(a) corresponding to the fiscal period ending June 30, 2015 shall be
determined based upon Pricing Level 4.

3

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.
“Appropriate Lender” means, at any time, (a) with respect to any of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) an L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the Swing
Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated, TD
Securities (USA) LLC and US Bank National Association, in their capacities as
joint lead arrangers and joint book managers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2014,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination

4

--------------------------------------------------------------------------------




of the Revolving Credit Commitments pursuant to Section 2.06, and (c) the date
of termination of the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 8.02.
“BAFT-IFSA” has the meaning specified in Section 2.03(g).
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) normal replacements and maintenance which are
properly charged to current operations and (ii) Investments permitted under
Section 7.02(i)) required to be capitalized under GAAP.
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers, the
Swing Line Lender or the Lenders, as collateral for the L/C Obligations, Swing
Line Loans, or obligations of the Lenders to fund participations in respect of
L/C Obligations and Swing Line Loans (as the context may require), cash or
deposit account balances or, if the Administrative Agent and any L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) such L/C
Issuer or the Swing Line Lender (as applicable). “Cash

5

--------------------------------------------------------------------------------




Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or
(b)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Borrower cease
to be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

6

--------------------------------------------------------------------------------




“Closing Date Term Commitment” means, as to each Term Lender, its obligation to
make new Term Loans to the Borrower pursuant to Section 2.01(a) and to amend and
restate its Existing Term Loans under the Existing Credit Agreement to be Term
Loans under this Agreement on the Closing Date in an aggregate principal amount
not to exceed the amount set forth opposite such Term Lender’s name on Schedule
2.01 under the caption “Closing Date Term Commitment.”
“Code” means the Internal Revenue Code of 1986, as amended.
“Documentation Agent” means Fifth Third Bank in its capacity as sole
documentation agent.
“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.
“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which shall
be substantially in the form of Exhibit A or such other form as may be approved
by the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDA” means, for any consecutive period of four fiscal quarters,
for the Borrower and its Subsidiaries on a consolidated basis, an amount equal
to Consolidated Net Income for such period plus (a) without duplication, the
following, to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges for such period, (ii) the provision for
Federal, state, local and foreign income taxes by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense, (iv)
non-cash stock based compensation expenses and non-cash expenses related to any
employee stock purchase plan, (v) subject to the approval of the Administrative
Agent, other extraordinary, non-recurring or unusual losses, charges or expenses
of the Borrower and its Subsidiaries reducing such Consolidated Net Income,
including without limitation non-cash expenses related to any Disposition
permitted under this Agreement, (vi) unrealized losses (which are non-cash) on
financial derivatives recognized in accordance with FASB ASC 815 (including
embedded derivatives), any non-cash accounting adjustments (including deferred
revenue write down) and any adjustments as required or permitted by the
application of FASB ASC 805 (requiring the use of acquisition method of
accounting for acquisitions and consolidations), FASB ASC 350 (relating to
changes in accounting for the amortization of goodwill and certain other
intangibles) and FASB ASC 360 (relating to the write downs of long-lived
assets), (vii) (x) fees and out-of-pocket expenses incurred during such period
in connection with all Permitted Acquisitions

7

--------------------------------------------------------------------------------




during such period (whether or not consummated) and (y) to the extent incurred
within twelve (12) months of the consummation of the applicable Permitted
Acquisition, one-time non-recurring, cash and non-cash restructuring charges
during such period related to severance, employee and management changes,
relocation costs, or discontinuance of any portion of the business or
operations, and cash charges during such period related to deferred stock
compensation plans, each as related or resulting from such Permitted
Acquisition, in an aggregate amount (for all such amounts added back pursuant to
clauses (vii)(x) and (vii)(y)) for such period not to exceed 15.00% of
Consolidated EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this clause (vii)), (viii) fees, costs and expenses
incurred in connection with the closing of the Loan Documents, (ix) losses on
the sale of assets, disposals or abandonments, other than sales of assets,
disposals or abandonments in the ordinary course of business, (x) non-cash
charges, losses and expenses relating to the impairment of goodwill for such
period, and (xi) without duplication of actual cost savings realized, pro forma
“run rate” cost savings and operating expense reductions related to acquisitions
(including, for the avoidance of doubt, acquisitions occurring prior to the
Closing Date), restructurings and cost savings initiatives taken during the
period for which Consolidated EBITDA is being determined (which net cost savings
and operating expense reductions shall be calculated on a pro forma basis as
though such cost savings and operating expense reductions had been realized on
the first day of such period), provided that (A) such cost savings and operating
expense reductions are reasonably identifiable and factually supportable, (B)
the aggregate amount that may be added back pursuant to this clause (xi) shall
not exceed 10.00% of Consolidated EBITDA for such period (calculated prior to
giving effect to any adjustment pursuant to this clause (xi)), provided that any
amount proposed to be added back pursuant to this clause (xi) in excess of 5.00%
of Consolidated EBITDA for such period (calculated prior to giving effect to any
adjustment pursuant to this clause (xi)) shall be subject to the approval of the
Administrative Agent and (C) such pro forma “run rate” cost savings and
operating expense reductions shall not be included in this calculation for more
than 12 months after the consummation of the related acquisition minus (b) to
the extent included in calculating such Consolidated Net Income, (i) all
non-cash items increasing Consolidated Net Income for such period and (ii) gains
on the sale of assets, disposals or abandonments, other than sales of assets,
disposals or abandonments in the ordinary course of business. Notwithstanding
the foregoing, (i) any cash payment made with respect to any non-cash charge or
expense added to Consolidated Net Income in computing Consolidated EBITDA during
an earlier period shall be subtracted from Consolidated Net Income in computing
Consolidated EBITDA during the period in which such cash payment is made, and
(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Subsidiary during such period (but not the Acquired EBITDA of any related Person
or business or any Acquired EBITDA attributable to any assets or property, in
each case to the extent not so acquired) in connection with a Permitted
Acquisition to the extent not subsequently sold, transferred, abandoned or
otherwise disposed by the Borrower or such Subsidiary, based on the actual
Acquired EBITDA of such acquired entity or business for such period (including
the portion thereof occurring prior to such acquisition or conversion).
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA for the period of the four
prior fiscal quarters ending on such date, minus the sum of (i) the aggregate
amount of all unfinanced Capital Expenditures for property, plant and equipment
or purchased software made by the Borrower and its Subsidiaries

8

--------------------------------------------------------------------------------




on a consolidated basis during such period (other than Growth Capital
Expenditures) and (ii) the aggregate amount of Federal, state, local and foreign
income taxes paid in cash, in each case, of or by the Borrower and its
Subsidiaries on a consolidated basis during such period, to (b) the sum of (i)
Consolidated Interest Charges for such period, (ii) the aggregate principal
amount of all regularly scheduled principal payments (including, without
limitation, the Term Loan Amortization Amount (whether or not actually paid
during such period)) or redemptions or similar acquisitions for value of
outstanding Indebtedness for borrowed money, but excluding such payments to the
extent refinanced through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.02, in each case, of or by the Borrower and
its Subsidiaries on a consolidated basis during such period, and (iii) the
aggregate amount of all cash Restricted Payments, excluding purchases,
redemptions or acquisitions of Equity Interests issued by the Borrower or its
Subsidiaries permitted under Section 7.06(a) (solely to the extent of the amount
of Restricted Payments made to the Borrower or any Subsidiary of the Borrower),
Section 7.06(b), Section 7.06(c), Section 7.06(d), Section 7.06(e) and Section
7.06(f), by the Borrower and its Subsidiaries on a consolidated basis during
such period. Notwithstanding the foregoing, there shall be included in
determining the Consolidated Fixed Charge Coverage Ratio for any period, without
duplication, the Acquired Interest Charges of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Subsidiary during such period (but not the Acquired Interest Charges of any
related Person or business or any Acquired Interest Charges attributable to any
assets or property, in each case to the extent not so acquired) in connection
with a Permitted Acquisition to the extent not subsequently sold, transferred,
abandoned or otherwise disposed by the Borrower or such Subsidiary, based on the
actual Acquired Interest Charges of such acquired entity or business for such
period (including the portion thereof occurring prior to such acquisition or
conversion).
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all Indebtedness, whether current or long-term,
for borrowed money (including Obligations hereunder) and all Indebtedness
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct Indebtedness
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
Indebtedness in respect of the deferred purchase price of property or services,
but excluding (x) trade accounts payable in the ordinary course of business and
(y) earn-outs and purchase price adjustments payable in cash with respect to a
deferred payment arising in connection with an Investment permitted under
Section 7.02(i) solely, in the case of this clause (y), until the satisfaction
or occurrence of any contingency or condition which gives rise to any such
payment, (e) Attributable Indebtedness in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, and (g)
all Indebtedness of the types referred to in clauses (a) through (f) above of
any partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary; provided, however, that,
in determining Consolidated Funded Indebtedness, Indebtedness in respect of
letters of credit issued for the account of the Borrower or any Guarantor shall
be excluded to the extent of the amount of cash collateral provided for such
letters of credit.

9

--------------------------------------------------------------------------------




“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under capital leases that is treated as interest in accordance with
GAAP.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.
“Consolidated Senior Funded Indebtedness” means, as of any date of
determination, for the Borrower and its Subsidiaries on a consolidated basis,
the result of (a) Consolidated Funded Indebtedness (which shall, for the
avoidance of any doubt, exclude Indebtedness in respect of letters of credit
issued for the account of the Borrower or any Guarantor to the extent of the
amount of cash collateral provided for such letters of credit) as of such date
minus (b) the sum of (i) the outstanding principal amount of all Indebtedness
that is expressly subordinated to the Obligations under the Loan Documents on
terms, and pursuant to documentation, reasonably acceptable to the
Administrative Agent plus (ii) the outstanding principal amount of all
Indebtedness under subordinated convertible senior notes issued by the Borrower
or its Subsidiaries, provided that in the case of this clause (ii), (x) the
stated maturity of any such Indebtedness occurs after the Maturity Date and (y)
such Indebtedness shall be on terms (including, without limitation, the
subordination terms) reasonably acceptable to the Administrative Agent).
“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

10

--------------------------------------------------------------------------------




rearrangement, receivership, insolvency, reorganization, or similar debtor
relief Laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the applicable L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender

11

--------------------------------------------------------------------------------




under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.17(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuers, the Swing Line Lender and
each other Lender promptly following such determination.
“Designated Jurisdiction” means any country or territory to the extent such
country or territory itself is the subject of any Sanction.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary (other than any Subsidiary that is a
CFC) that is a U.S. Person.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

12

--------------------------------------------------------------------------------




or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; or (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means:
(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;
and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a

13

--------------------------------------------------------------------------------




manner as otherwise reasonably determined by the Administrative Agent.
Notwithstanding the foregoing, if LIBOR shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.
“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Subsidiary” means any Subsidiary of the Borrower that (x) individually
does not account for more than 5% of the consolidated total assets of the
Borrower and its Subsidiaries or more than 5% of the consolidated total revenues
of the Borrower and its Subsidiaries and (y) together with all other Excluded
Subsidiaries under this Agreement, on a combined basis, does not account for
more than 10% of the consolidated total assets of the Borrower and its
Subsidiaries or more than 10% of the consolidated total revenues of the Borrower
and its Subsidiaries, in each case, at the end of, or for the period of four
fiscal quarters ended with, the most recent fiscal quarter of the Borrower for
which financial statements shall have been delivered pursuant to Section 6.01(a)
or (b).
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or such Lender immediately
before it changes its Lending Office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.01(e) and (d) any U.S. federal withholding
Taxes imposed pursuant to FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Letters of Credit” means each letter of credit issued or outstanding
under the Existing Credit Agreement and set forth on Schedule 1.01(e).
“Existing Revolving Credit Loans” means the outstanding “Revolving Credit Loans”
under and as defined in the Existing Credit Agreement.
“Existing Term Loans” means the outstanding “Term Loans” under and as defined in
the Existing Credit Agreement.

14

--------------------------------------------------------------------------------




“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreement
in connection therewith.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letter” means the letter agreement, dated March 6, 2015, among the
Borrower, the Administrative Agent and Merrill Lynch, Pierce, Fenner & Smith
Incorporated.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is a resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

15

--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Growth Capital Expenditures” means Capital Expenditures of the Borrower and its
Subsidiaries on a consolidated basis that are made in compliance with all
provisions of this Agreement for (x) the construction, acquisition or opening of
new facilities, (y) the creation of expanded capacity of an existing line of
business of the Borrower and its Subsidiaries or any substantially related or
complementary line of business, as permitted under Section 7.07, and (z) other
growth and expansion initiatives of the Borrower’s and its Subsidiaries’
then-existing business as the Administrative Agent may reasonably agree
constitute Growth Capital Expenditures, and not used to maintain on-going
operations. For the avoidance of doubt, capitalized software development costs
and expenditures made to maintain, repair, replace or refurbish the existing
equipment and property of the current operations of the Borrower and its
Subsidiaries shall not constitute Growth Capital Expenditures, and shall be
included in the determination of Consolidated Fixed Charge Coverage Ratio
pursuant to clause (a)(i) thereof.
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as

16

--------------------------------------------------------------------------------




determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.
“Guarantors” means, collectively, (a) each of athenahealth MA, Inc., a
Massachusetts Corporation, Epocrates, Inc., a Delaware corporation, Athena
Arsenal, LLC, a Massachusetts limited liability company, Razor Insights, LLC, a
Georgia limited liability company and (b) each other Domestic Subsidiary that
executes the Guaranty pursuant to Section 6.12; provided, that in no event shall
any (x) Excluded Subsidiary or (y) Domestic Subsidiary that is prohibited by
applicable Law from entering into a Guaranty, constitute a Guarantor. For the
avoidance of doubt, neither athenahealth Technology Private Limited nor any
other Subsidiary that is not a Domestic Subsidiary shall be a Guarantor
hereunder.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders, substantially in the form of Exhibit F.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.03(c)(i).
“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.
“Impacted Loans” has the meaning set forth in Section 3.03(a).
“Increasing Revolving Credit Lender” has the meaning specified in Section
2.14(c).
“Increasing Term Lender” has the meaning specified in Section 2.15(c).
“Incremental Term Commitment” shall mean any Increasing Term Lender’s commitment
to make any Incremental Term Loans pursuant to Section 2.15.
“Incremental Term Loan” shall mean, with respect to each Increasing Term Lender,
any incremental term loan made by such Increasing Term Lender pursuant to
Section 2.15 in accordance with its Incremental Term Commitment.
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

17

--------------------------------------------------------------------------------




(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are (i) not past due for more than 90 days after the date on
which such trade account payable was due or (ii) being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases and Synthetic Lease Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitees” has the meaning specified in Section 10.04(b).
“Information” has the meaning specified in Section 10.07.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date of the

18

--------------------------------------------------------------------------------




Facility under which such Loan was made (with Swing Line Loans being deemed made
under the Revolving Credit Facility for purposes of this definition).
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice or such other period that is twelve (12) months or
less requested by the Borrower and consented to by all the Lenders; provided
that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(b)    any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(c)    no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of the Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
“IP Rights” has the meaning specified in Section 5.18.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial

19

--------------------------------------------------------------------------------




precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.
“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means, individually and collectively, each of Bank of America, TD
Bank and US Bank National Association, in their respective capacities as issuers
of Letters of Credit hereunder, and any other Lender from time to time
designated by the Borrower as an L/C Issuer, with the consent of such Lender and
the Administrative Agent, and their respective successors in such capacity. At
any time there is more than one L/C Issuer, any singular references to the
Issuing Bank shall mean any L/C Issuer, either L/C Issuer, each L/C Issuer, the
L/C Issuer that has issued the applicable Letter of Credit, or both (or all) L/C
Issuers, as the context may require.
“L/C Issuer Sublimits” means, as of the Closing Date, (i) $10,000,000, in the
case of Bank of America, (ii) $10,000,000, in the case of TD Bank, (ii)
$10,000,000, in the case of US Bank National Association and (iv) such amount as
shall be designated to the Administrative Agent and the Borrower in writing by
an L/C Issuer; provided that any L/C Issuer shall be permitted at any time to
increase its L/C Issuer Sublimit upon providing five (5) days’ prior written
notice thereof to the Administrative Agent and the Borrower.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

20

--------------------------------------------------------------------------------




“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Report” means a certificate substantially the form of Exhibit
H or any other form approved by the Administrative Agent.
“Letter of Credit Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Revolving Credit Facility. The Letter of Credit Sublimit
is part of, and not in addition to, the Revolving Credit Facility.
“LIBOR” has the meaning specified in the definition of Eurodollar Rate.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.16 of this Agreement, the Fee Letter, and the Guaranty.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities, or
financial condition of the Borrower or the Borrower and its Subsidiaries taken
as a whole; or (b) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

21

--------------------------------------------------------------------------------




“Maturity Date” means May 5, 2020; provided, however, that if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Maximum Rate” has the meaning specified in Section 10.09.
“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.
“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at Section
1395, et seq. of Title 42 of the United States Code.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of (x) such L/C Issuer with
respect to Letters of Credit issued and outstanding at such time or (y) the
Swing Line Lender with respect to Swing Line Loans outstanding at such time
(giving effect to each Request for Credit Extension then outstanding), (ii) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.16(a)(i), (a)(ii) or
(a)(iii), an amount equal 105% of the Outstanding Amount of all LC Obligations,
and (iii) otherwise, an amount determined by the Administrative Agent and the
applicable L/C Issuer or the Swing Line Lender, as applicable, in their sole
discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Note” means a Term Note or a Revolving Credit Note, as the context may require.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any

22

--------------------------------------------------------------------------------




Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participant Register” has the meaning specified in Section 10.06(d).

23

--------------------------------------------------------------------------------




“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act. Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan), that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
“Permitted Acquisition” has the meaning specified in Section 7.02.
“Permitted Material Acquisition” means any individual Permitted Acquisition for
which the Total Consideration is equal to or in excess of $100,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 6.02.
“Public Lender” has the meaning specified in Section 6.02.
“Purchase Agreement” means the Purchase and Sale Agreement, dated as of December
5, 2012, by and between the Borrower and President and Fellows of Harvard
College, as amended and in effect from time to time.
“Recipient” means the Administrative Agent, any Lender, any L/C Issuer, the
Swing Line Lender or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder.
“Register” has the meaning specified in Section 10.06(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Removal Effective Date” has the meaning specified in Section 9.06(b).

24

--------------------------------------------------------------------------------




“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.
“Required Revolving Lenders” means, at any time, Revolving Credit Lenders having
Revolving Credit Exposure representing more than 50% of the Revolving Credit
Exposure of all of the Revolving Credit Lenders. The Revolving Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Revolving
Lenders at any time; provided that the amount of any participation in any Swing
Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed to
fund that have not been reallocated to and funded by another Revolving Lender
shall be deemed to be held by the Revolving Lender that is the Swing Line Lender
or L/C Issuer, as the case may be, in making such determination.
“Required Term Lenders” means, at any time, Term Lenders having Term Credit
Exposure representing more than 50% of the Term Facility on such date. The Term
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Term Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 9.06(a).
“Responsible Officer” means (a) the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, controller, general counsel
or vice president of finance of a Loan Party, (b) other than for certificates
and/or notices provided pursuant to Article VI or Article VII, the secretary or
any assistant secretary of a Loan Party and, (c) solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent, or any other officer or employee of the applicable Loan
Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party. To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

25

--------------------------------------------------------------------------------




“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).
“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.
“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The amount
of the Revolving Credit Facility on the Closing Date is $200,000,000.
“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14(d).
“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.
“Revolving Credit Loan” has the meaning specified in Section 2.01(b) and shall
include all Existing Revolving Credit Loans.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.
“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

26

--------------------------------------------------------------------------------




“Social Security Act” means the Social Security Act of 1965.
“Spot Rate” has the meaning specified in Section 1.07.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Successor Borrower” has the meaning specified in Section 7.04(a).
“Successor Guarantor” has the meaning specified in Section 7.04(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“SWIFT” has the meaning specified in Section 2.03(f).
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

27

--------------------------------------------------------------------------------




“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.
“Syndication Agents” means TD Bank and US Bank National Association, in their
capacity as co-syndication agent.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TD Bank” means TD Bank, N.A.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).
“Term Commitment” shall mean, with respect to each Term Lender, collectively its
(a) Closing Date Term Commitment and (b) Incremental Term Commitment, if any.
“Term Credit Exposure” means, as to any Term Lender at any time, the aggregate
principal amount at such time of its outstanding Term Loan.
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Closing Date Term Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term Loans of all Term
Lenders outstanding at such time (after giving effect to any Incremental Term
Loans made or to be made with respect to any Incremental Term Commitment). The
amount of the Term Facility on the Closing Date is $300,000,000.
“Term Facility Increase Effective Date” has the meaning specified in Section
2.15(d).

28

--------------------------------------------------------------------------------




“Term Lender” means (a) on the Closing Date, any Lender that has (x) a
Term Commitment at such time and/or (y) Existing Term Loan at such time and
(b) at any time after the Closing Date, any Lender that holds Term Loans or
Incremental Term Loan Commitment at such time.
“Term Loan” means an advance made by any Term Lender under the Term Facility
(including any Existing Term Loan and any Incremental Term Loans made pursuant
to Section 2.15).
“Term Loan Amortization Amount” means, at any applicable time, an amount equal
to the product of (a) the sum of (x) the Term Facility on the Closing Date plus
(y) the aggregate amount of all Incremental Term Loans made pursuant to Section
2.15 times (b) (i) at any time after the first anniversary of the Closing Date,
but on or prior to the third anniversary of the Closing Date, 1.250%, (ii) at
any time after the third anniversary of the Closing Date, but on or prior to the
fourth anniversary of the Closing Date, 1.875% and (iii) at any time after the
fourth anniversary of the Closing Date, but prior to the fifth anniversary of
the Closing Date, 2.500%.
“Term Note” means a promissory note made by the Borrower in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.
“Testing Period” has the meaning specified in Section 7.05(h).
“Threshold Amount” means $25,000,000.
“Total Consideration” means, with respect to any purchase or other acquisition
referred to in Section 7.02(i) or the definition of Permitted Material
Acquisition, the total cash and noncash consideration (including the fair market
value of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements (other than employment agreements for services actually
rendered to the Borrower or any of its Subsidiaries after the date thereof)
with, the related sellers, all write-downs of property and reserves for
liabilities with respect thereto and all assumptions of Indebtedness,
liabilities and other obligations in connection therewith) paid by or on behalf
of the Borrower and its Subsidiaries for such purchase or other acquisition.
“Total Credit Exposure” means, (a) as to any Revolving Credit Lender at any
time, the unused Revolving Credit Commitments and Revolving Credit Exposure of
such Revolving Credit Lender at such time; and (b) as to any Term Lender at any
time, the Term Credit Exposure.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

29

--------------------------------------------------------------------------------




“UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Massachusetts; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the Commonwealth of Massachusetts, “UCC” means the Uniform Commercial Code
as in effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

30

--------------------------------------------------------------------------------




(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms.
(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Borrower
and its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded and (ii) with respect to the
accounting for leases as either operating leases or capital leases and the
impact of such accounting in accordance with FASB ASC 840 or otherwise on the
definitions and covenants herein, GAAP as in effect on the Closing Date shall be
applied.
(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such

31

--------------------------------------------------------------------------------




ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
1.05    Times of Day; Rates. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable). The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
1.07    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two (2) Business Days prior to
the date of such determination; provided that the Administrative Agent may
obtain such Spot Rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01    The Loans.
(a)    The Term Borrowing. Subject to the terms and conditions set forth herein,
(i) all Existing Term Loans shall be deemed to have been made pursuant hereto,
and from and after the Closing Date, continue as Term Loans hereunder and (ii)
each Term Lender severally agrees to make a Term Loan to the Borrower, in
Dollars, on the Closing Date in an aggregate amount (for all such Term Loans)
not to exceed such Term Lender’s Closing Date Term Commitment. The Term
Borrowing on the Closing Date shall consist of Term Loans made simultaneously by
the Term Lenders in accordance with their respective Closing Date Term
Commitment. Amounts borrowed under this Section 2.01(a) and repaid or prepaid
may not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

32

--------------------------------------------------------------------------------




(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, in
Dollars, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01(b), prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein. All Existing Revolving Credit Loans (to the extent any
shall continue after the Closing Date) shall be deemed to have been made
pursuant hereto, and from and after the Closing Date, all Existing Revolving
Credit Loans (to the extent any shall continue after the Closing Date) shall
continue as Revolving Credit Loans hereunder.
2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by (A)
telephone, or (B) a Committed Loan Notice; provided that any telephone notice
must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each Committed Loan Notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) on the requested date of any Borrowing of Base Rate Loans;
provided, however, that if the Borrower wishes to request Eurodollar Rate Loans
having an Interest Period other than one, two, three or six months in duration
as provided in the definition of “Interest Period,” the applicable notice must
be received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000

33

--------------------------------------------------------------------------------




or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
shall specify (i) whether the Borrower is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Term Loans or Revolving Credit Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage
under the applicable Facility of the applicable Term Loans or Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in the preceding
subsection. In the case of a Term Borrowing or a Revolving Credit Borrowing,
each Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative

34

--------------------------------------------------------------------------------




Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)    After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six (6) Interest Periods in effect in respect
of the Term Facility. After giving effect to all Revolving Credit Borrowings,
all conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than six (6) Interest Periods in effect in respect of the Revolving Credit
Facility.
(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent, and such Lender.
(g)    With respect to Swing Line Loans only, to the extent any provisions of
this Section 2.02 conflict with any of the provisions set forth in Section 2.04
with respect to Swing Line Loans, the provisions of Section 2.04 shall control.
2.03    Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Subsidiaries, and to amend or
extend Letters of Credit previously issued by it, in accordance with Section
2.03(b), and (2) to honor drawings under the Letters of Credit; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrower or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Revolving Credit Outstandings
shall not exceed the Revolving Credit Facility, (y) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Notwithstanding the foregoing or anything to the contrary contained herein, no
L/C Issuer shall be obligated to issue. amend or extend any Letter of Credit if,
immediately after giving effect thereto, the outstanding L/C Obligations in
respect of all Letters of Credit issued by such L/C Issuer would exceed such
Person’s L/C Issuer Sublimit. Within the foregoing limits, and subject to the
terms and conditions hereof, the Borrower’s ability to obtain Letters of Credit
shall be fully revolving, and accordingly the Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have

35

--------------------------------------------------------------------------------




been drawn upon and reimbursed. All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or
(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless the Administrative Agent and the
applicable L/C Issuer have approved such expiry date (it being understood that
in the event the expiry date of any requested Letter of Credit would occur after
the Letter of Credit Expiration Date, from and after the Letter of Credit
Expiration Date, the Borrower shall immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations in respect of such Letters of Credit
in accordance with Section 2.16).
(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;
(D)    the Letter of Credit is to be denominated in a currency other than
Dollars;
(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such

36

--------------------------------------------------------------------------------




Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.17(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
(F)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the applicable L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by U.S. mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
such L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least
five (5) Business Days (or such later date and time as the Administrative Agent
and such L/C Issuer may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of

37

--------------------------------------------------------------------------------




any drawing thereunder; (F) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; (G) the purpose and nature
of the requested Letter of Credit; and (H) such other matters as such L/C Issuer
may require. In the case of a request for an amendment of any outstanding Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the applicable L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date (unless the
Administrative Agent and the applicable L/C Issuer have approved such expiry
date); provided, however, that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no

38

--------------------------------------------------------------------------------




obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected not to permit such extension or (2) from
the Administrative Agent, any Revolving Credit Lender or the Borrower that one
or more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by an L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer directly in
an amount equal to the amount of such drawing. If the Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Credit Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Borrower shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.
(ii)    Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Revolving Credit Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Credit Lender that so makes funds available shall be deemed to have made a Base
Rate Revolving Credit Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the applicable L/C Issuer.

39

--------------------------------------------------------------------------------




(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.
(iv)    Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of such L/C Issuer.
(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse each L/C Issuer for amounts drawn under Letters of
Credit of such L/C Issuer, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice ). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
applicable L/C Issuer at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case

40

--------------------------------------------------------------------------------




may be. A certificate of any L/C Issuer submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent demonstrable error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the applicable L/C Issuer any
payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving Credit Lender shall pay to the Administrative Agent for the
account of such L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the applicable L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

41

--------------------------------------------------------------------------------




(iv)    waiver by the applicable L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Borrower or any
waiver by the applicable L/C Issuer which does not in fact materially prejudice
the Borrower;
(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;
(vi)    any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;
(vii)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C

42

--------------------------------------------------------------------------------




Issuers, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of any L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Any L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.
(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by an L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, no L/C Issuer shall be responsible to the Borrower for, and each
L/C Issuer’s rights and remedies against the Borrower shall not be impaired by,
any action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP,
or in the decisions, opinions, practice statements, or official commentary of
the ICC Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (“BAFT-IFSA”), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance, subject to
Section 2.17, with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be (i)
due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to

43

--------------------------------------------------------------------------------




the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by such L/C Issuer,
at the rate per annum specified in the Fee Letter (in the case of Bank of
America) or as separately agreed to by the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth (10th) Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:
(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;
(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;
(iv)     on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and
(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit

44

--------------------------------------------------------------------------------




Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a Letter
of Credit Report appropriately completed with the information for every
outstanding Letter of Credit issued by such L/C Issuer.
(l)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
2.04    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, agrees to make loans (each such loan, a “Swing Line
Loan”) to the Borrower, in Dollars, from time to time on any Business Day during
the Availability Period that it is making such loans available to its other
commercial banking customers, in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Credit
Percentage of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided, however, that (x) after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment, (y) the Borrower shall not use the proceeds of any
Swing Line Loan to refinance any outstanding Swing Line Loan, and (z) the Swing
Line Lender shall not be under any obligation to make any Swing Line Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone, or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such Swing Line Loan Notice must be received by the Swing Line Lender and
the Administrative Agent not later than 1:00 p.m. on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a

45

--------------------------------------------------------------------------------




minimum of $100,000, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Lender of any Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
(c)    Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Revolving Credit Loan in an amount equal to such Lender’s Applicable
Revolving Credit Percentage of the amount of Swing Line Loans then outstanding.
Such request shall be made in writing (which written request shall be deemed to
be a Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02. The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Credit Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

46

--------------------------------------------------------------------------------




(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Credit Lender its Applicable Revolving Credit
Percentage thereof in the same funds as those received by the Swing Line Lender.
(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request

47

--------------------------------------------------------------------------------




of the Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.
(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Revolving Credit Loan or
risk participation pursuant to this Section 2.04 to refinance such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan,
interest in respect of such Applicable Revolving Credit Percentage shall be
solely for the account of the Swing Line Lender.
(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
2.05    Prepayments.
(a)    Optional. Subject to the last sentence of this Section 2.05(a), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans and Revolving Credit Loans in whole or in
part without premium or penalty; provided that (i) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (A) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, whether
such prepayment is a prepayment of Term Loans or Revolving Credit Loans, and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.05(a) shall be applied to the principal repayment installments
thereof, first, to the next four installments coming due, and second, on a pro
rata basis, and subject to Section 2.17, each such prepayment shall be paid to
the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.
(b)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall

48

--------------------------------------------------------------------------------




make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.
(c)    Mandatory.
(i)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess; provided, however, that the Borrower
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c)(i) unless after the prepayment in full of the Revolving Credit
Loans and Swing Line Loans the Total Revolving Credit Outstandings exceed the
Revolving Credit Facility then in effect.
(ii)    Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(c), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrower or any other Loan Party) to
reimburse the applicable L/C Issuer or the Revolving Credit Lenders, as
applicable.
2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. five (5) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit. Any reduction of the Revolving Credit Facility shall be
applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination or reduction.

49

--------------------------------------------------------------------------------




(b)    Mandatory.
(i)    The aggregate Closing Date Term Commitments shall be automatically and
permanently reduced to zero upon the making of each Term Lender’s Term Loan on
the Closing Date.
(ii)    The aggregate Incremental Term Commitments shall be automatically and
permanently reduced to zero on the Term Facility Increase Effective Date
applicable thereto upon the making of such Incremental Term Loans.
(iii)    If after giving effect to any reduction or termination of Revolving
Credit Facility under Section 2.06(a), the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit or the Swing Line Sublimit, as the case may be, shall
be automatically reduced by the amount of such excess.
2.07    Repayment of Loans.
(a)    Term Loans. On the last Business Day of each March, June, September and
December (commencing on June 30, 2016), the Borrower shall repay the Outstanding
Amount of the Term Loans in installments equal to the Term Loan Amortization
Amount; provided that that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate Outstanding Amount of all Term Loans on such date.
(b)    Revolving Credit Loans. The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date the aggregate principal amount of all Revolving
Credit Loans outstanding on such date.
(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten (10) Business Days after such Loan is made
and (ii) the Maturity Date.
2.08    Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

50

--------------------------------------------------------------------------------




(ii)    If any Event of Default occurs as a result of the failure by the
Borrower or any other Loan Party to pay any amount (other than principal of any
Loan) under any Loan Document when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders and
written notice by Administrative Agent to the Borrower, such amount shall (as of
the due date therefor) bear interest at a fluctuating interest rate per annum
equal to the Default Rate to the fullest extent permitted by applicable Laws.
(iii)    While any Event of Default (not otherwise described in clauses (i) and
(ii) above) exists, upon written notice by the Administrative Agent to the
Borrower, such notice to follow the request of the Required Lenders, the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.03:
(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans (other than, for the
avoidance of any doubt, Swing Line Loans) and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. The commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date and on the last day of the Availability Period for
the Revolving Credit Facility. The commitment fee shall be calculated quarterly
in arrears, and if there is any change in the Applicable Rate during any
quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)    Other Fees.
(i)    The Borrower shall pay to the Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

51

--------------------------------------------------------------------------------




(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so agreed.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent demonstrable
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the applicable L/C Issuer, as the case may be, promptly on demand by
the Administrative Agent (or, after the occurrence of an actual or deemed entry
of an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
2.11    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent demonstrable
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of demonstrable error. Upon the request of

52

--------------------------------------------------------------------------------




any Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of demonstrable error.
2.12    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
(b)    (i)    Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking

53

--------------------------------------------------------------------------------




industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or applicable L/C Issuer, as
the case may be, the amount due. In such event, if the Borrower has not in fact
made such payment, then each of the Appropriate Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

54

--------------------------------------------------------------------------------




(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of (a)
Obligations in respect of the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.16, or (z) any payment obtained by a Lender
as consideration for the

55

--------------------------------------------------------------------------------




assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to the Borrower or any Affiliate thereof
(as to which the provisions of this Section shall apply).
The Borrower, on behalf of itself and each Guarantor, consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower and each such Guarantor rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower or such Guarantor in the amount of such
participation.
2.14    Increase in Revolving Credit Facility.
(a)    Request for Increase. Provided there exists no Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Revolving
Credit Lenders), the Borrower may from time to time, request an increase in the
Revolving Credit Facility by an amount (for all such requests) not exceeding
$100,000,000; provided that any such request for an increase shall be in a
minimum amount of $5,000,000 and (ii) the Borrower may make (together with all
such requests made pursuant to Section 2.15(a) below) a maximum of five (5) such
requests. At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Revolving Credit Lenders).
(b)    Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment. No Revolving Credit Lender shall be under any obligation to increase
its Revolving Credit Commitments.
(c)    Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Borrower and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, the Borrower may
also invite additional Eligible Assignees, or any other financial institution
reasonably acceptable to the Administrative Agent, the L/C Issuers and the Swing
Line Lender to become Revolving Credit Lenders (together with any existing
Revolving Credit Lender participating in any such increase, each, an “Increasing
Revolving Credit Lender”) pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Revolving Credit Increase
Effective Date”) and the final allocation of such increase and Schedule 2.01
attached hereto shall be automatically updated to reflect the same.

56

--------------------------------------------------------------------------------




The Administrative Agent shall promptly notify the Borrower and the Revolving
Credit Lenders of the final allocation of such increase and the Revolving Credit
Increase Effective Date.
(e)    Conditions to Effectiveness of Increase.
(i)    as of the Revolving Credit Increase Effective Date, before and after
giving effect to such increase, (x) no Default shall exist, (y) the Borrower
shall be in compliance on a pro forma basis with each of the financial covenants
set forth in Section 7.11, and (z) the representations and warranties contained
in Article V and each other Loan Documents shall be true and correct in all
material respects (or in the case of a representation or warranty that is
already subject to a materiality condition, in all respects), except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects (or
in the case of a representation or warranty that is already subject to a
materiality condition, in all respects) as of such earlier date, and except that
(i) for purposes of this Section 2.14, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 and (ii) for purposes of this Section 2.14, the representations
and warranties contained in Section 5.13 shall be deemed to refer to the most
recent, updated Schedule 5.13 delivered to the Administrative Agent pursuant to
Sections 6.02(a) and 10.01; and
(ii)    the Borrower shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) certifying
(and attaching calculations, as appropriate, in reasonable detail necessary to
demonstrate) that the conditions set forth in clause (i) above are satisfied.
The Borrower shall make such Borrowings and repayments of Revolving Credit Loans
on the Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable
Percentages resulting from any nonratable increase in the Revolving Credit
Commitments under this Section.
(f)    Terms of Increase. Any incremental Revolving Credit Loans made pursuant
to any increase in the Revolving Credit Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Loans (it being understood that customary arrangement or commitment fees payable
to Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or its Affiliates) or
one or more Increasing Revolving Credit Lenders, as the case may be, may be
different than those paid with respect to the Revolving Credit Lenders under the
Revolving Credit Facility on or prior to the Closing Date or with respect to any
other Increasing Revolving Credit Lender in connection with any other increase
in the Revolving Credit Facility pursuant to this Section 2.14).

57

--------------------------------------------------------------------------------




(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.15    Increase in Term Facility.
(a)    Request for Increase. Provided there exists no Event of Default, upon
notice to the Administrative Agent (which shall promptly notify the Term
Lenders), the Borrower may from time to time, request an increase in the Term
Facility to the extent and by such amount as would not cause the Borrower to be
in breach of the financial covenants set forth in Section 7.11 on a pro forma
basis after giving effect to such requested increase in the Term Facility;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, and (ii) the Borrower may make (together with all such requests
made pursuant to Section 2.14(a) above) a maximum of five (5) such requests. At
the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the Lenders to be approached and the time
period within which each Term Lender is requested to respond.
(b)    Lender Elections to Increase. Each Term Lender so approached to provide
such increase shall notify the Administrative Agent within such applicable time
period whether or not it agrees to participate in such increase in the Term
Facility and, if so, whether by an amount equal to, greater than, or less than
the amount of such requested increase. Any Term Lender not responding within
such time period shall be deemed to have declined to participate in such
increase in the Term Facility. No Term Lender shall be under any obligation to
increase its Term Commitment.
(c)    Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the
relevant Lenders’ responses to each request made hereunder. To achieve the full
amount of a requested increase, the Borrower may also invite additional Eligible
Assignees, or any other financial institution reasonably acceptable to the
Administrative Agent (together with any existing Term Lender participating in
any such increase, each, an “Increasing Term Lender”) to become Term Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Term Facility is increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Term Facility Increase Effective Date”) and
the final allocation of such increase and Schedule 2.01 attached hereto shall be
automatically updated to reflect the same. The Administrative Agent shall
promptly notify the Borrower and the Term Lenders of the final allocation of
such increase and the Term Facility Increase Effective Date.
(e)    Conditions to Effectiveness of Increase.
(i)    as of the Term Facility Increase Effective Date, before and after giving
effect to such increase, (x) no Default shall exist, (y) the Borrower shall be
in compliance on a pro forma basis with each of the financial covenants set
forth in Section 7.11, and (z) the representations and warranties contained in
Article V and each other Loan Documents shall be true and correct in all
material respects (or in the case of a representation or

58

--------------------------------------------------------------------------------




warranty that is already subject to a materiality condition, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or in the case of a representation or warranty that is already subject
to a materiality condition, in all respects) as of such earlier date, and except
that (i) for purposes of this Section 2.15, the representations and warranties
contained in clauses (a) and (b) of Section 5.05 shall be deemed to refer to the
most recent statements furnished pursuant to clauses (a) and (b), respectively,
of Section 6.01 and (ii) for purposes of this Section 2.15, the representations
and warranties contained in Section 5.13 shall be deemed to refer to the most
recent, updated Schedule 5.13 delivered to the Administrative Agent pursuant to
Sections 6.02(a) and 10.01; and
(ii)    the Borrower shall have delivered to the Administrative Agent a
certificate of each Loan Party dated as of the Term Facility Increase Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (y) certifying (and
attaching calculations, as appropriate, in reasonable detail necessary to
demonstrate) that the conditions set forth in clause (i) above are satisfied.
(f)    Terms of Increase. Any increase in the Term Facility shall be made on the
same terms (including, without limitation, interest, payment, amortization and
maturity terms), and shall be subject to the same conditions as existing Term
Loans (it being understood that customary arrangement or commitment fees payable
to Merrill Lynch, Pierce, Fenner & Smith, Incorporated (or its Affiliates) or
one or more Increasing Term Lenders, as the case may be, may be different than
those paid with respect to the Term Lenders under the Term Facility on or prior
to the Closing Date or with respect to any other Increasing Term Lender in
connection with any other increase in the Term Facility pursuant to this Section
2.15). The Incremental Term Loans shall be made by the Increasing Term Lenders
participating therein pursuant to the procedures set forth in Section 2.02.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.
2.16    Cash Collateral.
(a)    Certain Credit Support Events. If (i) any L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.02(c), or (iv)
there shall exist a Defaulting Lender (to the extent any such Defaulting Lender
shall fail to provide Cash Collateral upon the request of the Administrative
Agent, the applicable L/C Issuer or the Swing Line Lender, in an amount
sufficient to cover all Fronting Exposure in respect of such Defaulting Lender),
the Borrower shall immediately (in the case of clause (iii) above) or within one
(1) Business Day (in all other cases) following any request by the
Administrative Agent, the applicable L/C Issuer or the Swing Line Lender,
provide Cash Collateral in an amount not less than the applicable Minimum
Collateral Amount (determined in

59

--------------------------------------------------------------------------------




the case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent, the L/C Issuers or the Swing Line Lender as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.04, 2.05, 2.18 or 8.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the good faith
determination by the Administrative Agent, the L/C Issuers and the Swing Line
Lender that there exists excess Cash Collateral; provided, however, the Person
providing Cash Collateral and the applicable L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

60

--------------------------------------------------------------------------------




(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
10.01.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s and Swing Line Lender’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.16;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize each L/C Issuer’s and Swing Line Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit and Swing Line Loans issued under this Agreement, in accordance with
Section 2.16; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuers or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Loans were made or the related Letters of Credit were issued
at a time when the conditions set forth in Section 4.02 were satisfied or
waived, such payment shall be applied solely to pay the Loans of, and L/C
Obligations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Obligations owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.

61

--------------------------------------------------------------------------------




(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.16.
(C)    With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause (iv)
below, (y) pay to the applicable L/C Issuer and Swing Line Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s or Swing Line Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay and/or Cash Collateralize
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize each L/C Issuer’s Fronting Exposure in
accordance with the procedures set forth in Section 2.16.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and L/C Issuers agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date

62

--------------------------------------------------------------------------------




specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i)    Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent and/or the applicable Loan Party) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Law to withhold or deduct any Taxes, including both U.S. Federal
backup withholding and withholding taxes (including under FATCA) from any
payment, then (A) the Administrative Agent or the applicable Loan Party shall
withhold or make such deductions as are determined by the Administrative Agent
and/or the applicable Loan Party to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent or the applicable Loan Party shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with applicable Laws, and (C) to the extent that the withholding or deduction is
made on account of Indemnified Taxes, the sum payable by the applicable Loan
Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in

63

--------------------------------------------------------------------------------




accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.
(c)    Tax Indemnifications.
(i)    Each of the Loan Parties shall, and do hereby jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and do hereby, jointly and severally,
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or an
L/C Issuer for any reason fails to pay indefeasibly to the Administrative Agent
as required pursuant to Section 3.01(c)(ii) below.
(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that, the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of any Loan
Party to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender or such L/C
Issuer, in each case, that are payable or paid by the Administrative Agent or
the Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender and each L/C Issuer hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender or such
L/C Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii).
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by a Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a copy (certified to be true and correct by an officer of the
Borrower

64

--------------------------------------------------------------------------------




or the Administrative Agent, as applicable) of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
(or originals, as required) of IRS Form W-9 certifying that such Lender is
exempt from U.S. federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent that it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, whichever of the following is applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the

65

--------------------------------------------------------------------------------




“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(II)    executed copies (or originals, as required) of IRS Form W-8ECI;
(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S Tax Compliance Certificate”) and (y) executed
copies (or originals, as required) of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
copies (or originals, as required) of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner.
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies (or originals, as required) of any other form prescribed
by applicable Law as a basis for claiming exemption from or a reduction in U.S
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as

66

--------------------------------------------------------------------------------




applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(iv)    For the purposes of determining withholding Taxes imposed under FATCA,
from and after the Closing Date of this Agreement the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Obligations and this Agreement as not
qualifying as a “grandfathered obligation” with the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it shall pay to such Loan Party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 3.01 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower and each Loan Party, upon the request of the
Recipient, agrees to repay the amount paid over to any Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.

67

--------------------------------------------------------------------------------




(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.
3.02    Illegality. If any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its Lending Office to perform any of its obligations hereunder or
make, maintain or fund or charge interest with respect to any Credit Extension
or to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.
3.03    Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan (in each case with respect to clause
(a)(i) above, “Impacted Loans”), or (b) the Required Lenders determine that for
any reason the Eurodollar Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or

68

--------------------------------------------------------------------------------




maintain Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this section, the Administrative
Agent, in consultation with the Borrower and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of the first sentence of this section,
(2) the Administrative Agent or the affected Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (a) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

69

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent demonstrable error. The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency

70

--------------------------------------------------------------------------------




liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least (ten) 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice ten (10) days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable ten (10) days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing. Each of the Lenders acknowledges and
agrees that it shall not charge any “breakage costs” in connection with any
repayment or prepayment under the Existing Credit Agreement occurring on the
Closing Date.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. Each Lender may make any
Credit Extension to the Borrower through any Lending Office, provided that the
exercise of this option shall not affect the obligation of the Borrower to repay
the Credit Extension in accordance with the terms of this Agreement. If any
Lender requests compensation under Section 3.04, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender, any L/C Issuer, or
any Governmental Authority for the account of any Lender or any L/C Issuer
pursuant to Section 3.01, or if any Lender gives a notice pursuant to Section
3.02, then at the request of the Borrower such Lender or such L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to

71

--------------------------------------------------------------------------------




assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 10.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
CONDITIONS PRECEDENT TO EFFECTIVENESS
4.01    Conditions to Effectiveness of this Agreement. The effectiveness of this
Agreement is subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:
(i)    executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
(ii)    a Note executed by the Borrower in favor of each Lender requesting a
Note;
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party;
(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that

72

--------------------------------------------------------------------------------




each of the Borrower and each Guarantor is validly existing, in good standing
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect;
(v)    a favorable opinion of Goodwin Procter LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders, covering
such matters relating to the Loan Documents and the transactions contemplated
thereby as the Administrative Agent and the Lenders shall reasonably request;
(vi)    a certificate of a Responsible Officer of the Borrower either (A)
attaching copies of all material consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
(vii)    a certificate signed by a Responsible Officer of the Borrower (A)
certifying that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) certifying that there has been no event or circumstance since
the date of the Audited Financial Statements that has had or would (either
individually or in the aggregate) be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect;
(viii)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(ix)    evidence that the Borrower and its Subsidiaries have no material
indebtedness other than indebtedness under the Loan Documents and other material
Indebtedness set forth on Schedule 4.01;
(x)    All accrued interest, fees and other charges to the Closing Date under
the Existing Credit Agreement shall have been paid to the Administrative Agent
for the account of the lenders, the l/c issuer and the swing line lender
thereunder; and
(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lender or the Required
Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it

73

--------------------------------------------------------------------------------




through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender or
each L/C Issuer to honor any Request for Credit Extension (other than a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct on and as of the date of such Credit
Extension in all material respects (or in the case of a representation or
warranty that is already subject to a materiality condition, in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects (or in the case of a representation or warranty that is already subject
to a materiality condition, in all respects) as of such earlier date, and except
that for purposes of this Section 4.02, (i) the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (ii) the representations and warranties
contained in Section 5.13 shall be deemed to refer to the most recent, updated
Schedule 5.13 delivered to the Administrative Agent pursuant to Sections 6.02(a)
and 10.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

74

--------------------------------------------------------------------------------




ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Borrower and each other Loan Party represents and warrants to the
Administrative Agent and the Lenders that:
5.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing (or
other comparable status) under the Laws of the jurisdiction of its incorporation
or organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) result in the imposition or the creation of (or
requirement to create) any Lien on any asset of any Loan Party; (c) conflict
with or result in any breach or contravention of, or require any payment to be
made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (d) violate any Law, except with respect to any conflict, breach or
contravention, payment or violation in clauses (c) or (d) above, to the extent
that such conflict, breach, contravention or payment, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
5.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document except for
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect or the failure to obtain would not reasonably be expected to have a
Material Adverse Effect.
5.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against such
Loan Party in accordance with its terms.

75

--------------------------------------------------------------------------------




5.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness. Schedule 5.05 sets forth all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its consolidated Subsidiaries as of the date of such Audited Financial
Statements, including liabilities for taxes, material commitments and
Indebtedness.
(b)    The most recent unaudited consolidated balance sheet of the Borrower and
its Subsidiaries and the related consolidated statements of income or operations
and cash flows delivered pursuant to Section 6.01(b) (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present in all
material respects the financial condition (including the shareholders’ equity)
of the Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.
(c)    The consolidated forecasted balance sheet and statements of income and
cash flows of the Borrower and its Subsidiaries delivered pursuant to Section
6.01(c) were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
the Borrower’s reasonable estimates of its future financial condition and
performance (it being understood that projected financial information is subject
to significant uncertainties and contingencies, which may be beyond the
Borrower’s control, no representation is made by the Borrower that such
projections will be realized, the account results may differ from the
projections or other forward looking information and such differences may be
material).
5.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, overtly threatened, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the aggregate
(in each case, taking into account the reasonable likelihood of an adverse
determination), would reasonably be expected to have a Material Adverse Effect,
and there has been no material adverse change in the status, or the financial
effect on any Loan Party or any Subsidiary thereof, of the matters described on
Schedule 5.06.
5.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred

76

--------------------------------------------------------------------------------




and is continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.
5.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
5.09    Environmental Compliance. The Borrower and its Subsidiaries conduct in
the ordinary course of business a review of the effect of claims alleging
potential liability or responsibility for violation of any Environmental Law and
the effect of any changes in Environmental Laws on their respective businesses,
operations and properties (including, without limitation, the Acquired Property
and any restrictions contained in any easement granted to the Environmental
Protection Agency (or other Governmental authority) with respect to the Acquired
Property), and as a result thereof the Borrower has reasonably concluded that,
except as specifically disclosed in Schedule 5.09, such changes in Environmental
Laws and claims could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.10    Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
5.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material Tax returns and reports required to be filed, and have paid
all Federal, state and other material Taxes due and payable by them, except
those which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided in
accordance with GAAP. There is no proposed tax assessment against the Borrower
or any Subsidiary that would, if made, have a Material Adverse Effect. Neither
any Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.
5.12    ERISA Compliance.
(a)    Each Plan is in compliance in all respects with the applicable provisions
of ERISA, the Code and other Federal or state laws except where a failure to be
in such compliance would not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. Each Pension Plan that
is intended to be a qualified plan under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that the form of
such Plan is qualified under Section 401(a) of the Code and the trust related
thereto has been determined by the Internal Revenue Service to be exempt from
federal income tax under Section 501(a) of the Code, or an application for such
a letter is currently being processed by the Internal Revenue Service. To the
best knowledge of the Borrower, nothing has occurred that would prevent or cause
the loss of, such tax-qualified status, except where a failure to be so
qualified

77

--------------------------------------------------------------------------------




would not (either individually or in the aggregate) reasonably be expected to
have a Material Adverse Effect.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that would (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or would (either individually or in the
aggregate) reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would (either
individually or in the aggregate) reasonably be expected to constitute or result
in an ERISA Event with respect to any Pension Plan; (ii) the Borrower and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is
60% or higher and neither the Borrower nor any ERISA Affiliate knows of any
facts or circumstances that would (either individually or in the aggregate)
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would (either individually or in the aggregate)
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
(d)    Neither the Borrower or any ERISA Affiliate maintains or contributes to,
or has any unsatisfied obligation to contribute to, or liability under, any
active or terminated Pension Plan other than (A) on the Closing Date, those
listed on Schedule 5.12 hereto and (B) thereafter, Pension Plans not otherwise
prohibited by this Agreement.
5.13    Subsidiaries; Equity Interests. The Borrower has no Subsidiaries other
than those specifically disclosed in Part (a) of Schedule 5.13 (as such schedule
may be updated from time to time pursuant to Sections 6.02(a) and 10.01), and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable (other than for directors’ qualifying
shares of a Subsidiary that is not a Domestic Subsidiary solely to the extent
required by applicable Law) and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 (as such schedule may be updated from
time to time pursuant to Sections 6.02(a) and 10.01), and, in the case of any
Equity Interests of any other Loan Party, owned free and clear of all Liens
(other than non-consensual Liens permitted by Section 7.01). The Borrower has no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13 (as such schedule may be
updated from time to time pursuant to Sections 6.02(a) and 10.01). All of the
outstanding Equity Interests in the Borrower have been validly issued, are fully
paid and nonassessable.

78

--------------------------------------------------------------------------------




5.14    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 8.01(e) will
be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
5.15    Disclosure. The Borrower has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information furnished in writing by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by,
and when taken together with, other information so furnished) contains any
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under and the time at which they were
made, not materially misleading; provided that, with respect to projected
financial information and other forward looking information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
projected financial information and other forward looking information is subject
to significant uncertainties and contingencies, which may be beyond the Loan
Parties’ control, no representation is made by the Loan Parties that such
projections or other forward looking information will be realized, the account
results may differ from the projections or other forward looking information and
such differences may be material).
5.16    Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.
5.17    Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 10.02.

79

--------------------------------------------------------------------------------




5.18    Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are material to
the operation of their respective businesses. To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person. Except as specifically disclosed in Schedule 5.18, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate (in
each case, taking into account the reasonable likelihood of an adverse
determination), would reasonably be expected to have a Material Adverse Effect.
5.19    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower and its Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is
(i) currently the subject of any Sanctions or (ii) included on OFAC’s List of
Specially Designated Nationals, HMT’s Consolidated List of Financial Sanctions
Targets and the Investment Ban List, or any similar list enforced by any other
relevant sanctions authority, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
5.20    Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance with applicable anti-corruption laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnity Obligations), or any Letter of Credit shall remain
outstanding, the Loan Parties shall, and shall (except in the case of the
covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail reasonably satisfactory to the Administrative Agent:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ended December
31, 2015, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

80

--------------------------------------------------------------------------------




(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower,
commencing with the fiscal quarter ended March 31, 2015, a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Borrower’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
(c)    as soon as available, but in any event at least 90 days after the end of
each fiscal year of the Borrower (commencing with the fiscal year ending
December 31, 2015), a budget prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended March 31, 2015), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)    within five (5) Business Days after any request by the Administrative
Agent or any Lender, copies of any detailed audit reports submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Borrower or any Subsidiary, or any audit of any of them;
(c)    within five (5) Business Days after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or

81

--------------------------------------------------------------------------------




15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(d)    within five (5) Business Days after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of any Loan Party
or any Subsidiary thereof pursuant to the terms of any indenture, loan or credit
or similar agreement and not otherwise required to be furnished to the Lenders
pursuant to Section 6.01 or any other clause of this Section 6.02;
(e)    within five (5) Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of any Loan Party or any
Subsidiary thereof; and
(f)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request in writing.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt IntraLinks,
Syndtrak, ClearPar or a substantially similar electronic transmission system
(the “Platform”), provided, however, that the Administrative Agent shall not
have any obligation to use any such Platform to distribute or make available any
Borrower Materials and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel

82

--------------------------------------------------------------------------------




who do not wish to receive material non-public information with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that, so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities, (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuers and the Lenders to treat
such Borrower Materials as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
6.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a material Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in
(including, without limitation, any exercise by the Environmental Protection
Agency of any right under any easement granted with respect to the Acquired
Property), any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event; and
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

83

--------------------------------------------------------------------------------




6.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful material claims which, if unpaid, would by law become a Lien upon its
property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP are being
maintained by such Person; and (c) all Indebtedness as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, and except where the failure to so pay
or perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
6.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so would not (either
individually or in the aggregate) reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which would
(either individually or in the aggregate) reasonably be expected to have a
Material Adverse Effect.
6.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so would not (either individually or in the aggregate) reasonably
be expected to have a Material Adverse Effect; and (c) use a standard of care in
the operation and maintenance of its facilities that is customarily expected
with respect to operators of such facilities.
6.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith would not (either individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.
6.09    Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all

84

--------------------------------------------------------------------------------




financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
6.10    Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender (provided that if there is more than
one Lender, any such visits or inspections are coordinated through the
Administrative Agent) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, at such reasonable times during
normal business hours , upon reasonable advance notice to the Borrower;
provided, however, that (a) except during the occurrence and continuance of an
Event of Default, there shall not occur, and the Borrower shall not be required
to reimburse the Administrative Agent or any Lender for the charges, costs and
expenses in connection with, more than one such visit or inspection in any
calendar year and (b) after the occurrence and during the continuance of an
Event of Default, the Administrative Agent and the Lenders (or any of their
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
6.11    Use of Proceeds. Use the proceeds of the Credit Extensions (a) to
refinance certain existing Indebtedness of the Borrower and its Subsidiaries on
the Closing Date, including, without limitation, Indebtedness under the Existing
Credit Agreement and (b) for working capital and other general corporate
purposes not in contravention of any Law or of any Loan Document, including,
without limitation, Investments and share repurchases and other Restricted
Payments permitted hereunder.
6.12    Additional Guarantors. Notify the Administrative Agent at the time that
any Person becomes a Domestic Subsidiary (other than an Excluded Subsidiary),
and promptly thereafter (and in any event within 30 days), cause such Person
(except solely to the extent such Person is prohibited under applicable Law from
Guaranteeing the Obligations pursuant to the Guaranty) to (a) become a Guarantor
by executing and delivering to the Administrative Agent a counterpart of the
Guaranty or such other document as the Administrative Agent shall deem
appropriate for such purpose, and (b) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a)
and, to the extent requested by the Administrative Agent, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.
6.13    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (a) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.

85

--------------------------------------------------------------------------------




6.14    Anti-Corruption Laws. Conduct its businesses in compliance with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions, and
maintain policies and procedures designed to promote and achieve compliance with
such laws.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnity Obligations), or any Letter of Credit shall remain
outstanding, the Loan Parties shall not, nor shall it permit any Subsidiary to,
directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
(a)    Liens pursuant to any Loan Document;
(b)    (A) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b),
and (B) Liens existing on the date hereof and listed on Exhibit B to the owner’s
title policy related to the Acquired Property and disclosed to the
Administrative Agent and the Lenders;
(c)    Liens for taxes not yet due or which are being contested in good faith
and by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    Liens comprised of minor defects, irregularities and deficiencies in
title to, and easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially

86

--------------------------------------------------------------------------------




detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
(i)    Liens securing Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness, (ii) the Indebtedness secured thereby
does not exceed the cost or fair market value, whichever is lower, of the
property being acquired on the date of acquisition and (iii) the principal
amount of Indebtedness secured by Liens permitted under (1) this Section 7.01(i)
plus (2) Section 7.01(j) plus (3) Section 7.01(k) plus (4) Section 7.01(l) shall
not exceed $100,000,000 in the aggregate at any one time outstanding;
(j)    Liens securing Indebtedness permitted under Section 7.03(g); provided
that the principal amount of Indebtedness secured by Liens permitted under (1)
this Section 7.01(j) plus (2) Section 7.01(i) plus (3) Section 7.01(k) plus (4)
Section 7.01(l) shall not exceed $100,000,000 in the aggregate at any one time
outstanding;
(k)    Liens on property of a Person existing at the time such Person becomes a
Subsidiary pursuant to a purchase or acquisition permitted by Section 7.02(i);
provided that (i) such Liens were not created in contemplation of such
Investment and do not extend to any assets other than those of the Person so
purchased or acquired (including proceeds and products of the assets of such
Person), (ii) subject to Section 7.03(h), the principal amount of Indebtedness
secured by such Liens shall not exceed $50,000,000 at any one time outstanding
and (iii) the principal amount of Indebtedness secured by Liens permitted under
(1) this Section 7.01(k) plus (2) Section 7.01(i) plus (3) Section 7.01(j) plus
(4) Section 7.01(l) shall not exceed $100,000,000 in the aggregate at any one
time outstanding;
(l)    Liens on cash collateral furnished on account of any Swap Contract
permitted by Section 7.03(d); provided that (i) the aggregate amount of cash
collateral subject to any such Lien under this clause (l) shall not exceed
$5,000,000 in the aggregate at any time outstanding and (ii) the principal
amount of Indebtedness secured by Liens permitted under (1) this Section 7.01(l)
plus (2) Section 7.01(i) plus (3) Section 7.01(j) plus (4) Section 7.01(k) shall
not exceed $100,000,000 in the aggregate at any one time outstanding;
(m)    customary Liens which are within the general parameters in the banking
industry arising solely by virtue of statutory or common law provisions relating
to banker’s liens, rights of set-off or similar rights and remedies or under
general depositary agreements, and burdening only deposits or other funds
maintained with the applicable depositary institution, provided that in no event
shall any such Lien secure any Indebtedness;
(n)    any retained interest or title of a lessor under any lease (solely with
respect the assets so leased), which lease is entered into by the Borrower or
any Subsidiary in the ordinary course of its business;

87

--------------------------------------------------------------------------------




(o)    Liens for the benefit of a seller deemed to attach solely to cash earnest
money deposits in connection with a letter of intent or acquisition agreement
with respect to a Permitted Acquisition;
(p)    Liens constituting the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods in the ordinary course of business of the Borrower or any Subsidiary (in
its capacity as a lessee thereunder) and not prohibited by this Agreement,
provided that in no event shall any such Lien secure any Indebtedness; and
(q)    other Liens securing Indebtedness and other obligations in an aggregate
amount not to exceed $1,000,000;
provided, however, that in no event shall any Lien permitted under Section
7.01(b), (e), (f), (i), (j), (k), (l), (m), (n), (o), (p) or (q) (to the extent,
in the case of Section 7.01(q), securing Indebtedness) above encumber any
portion of the Acquired Property.
7.02    Investments. Make any Investments, except:
(a)    (i) Investments held by the Borrower or such Subsidiary in the form of
cash equivalents and (ii) other Investments (with maturities of not more than
three (3) years from the date of acquisition thereof) made in accordance with
the Borrower’s investment policies as disclosed to the Administrative Agent, as
the same may be duly amended and modified from time to time;
(b)    advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $5,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
(c)    (i) Investments of the Borrower and its Subsidiaries in any Subsidiaries
that are Guarantors, (ii) Investments of any Subsidiaries of the Borrower that
are not Guarantors in other Subsidiaries that are not Guarantors, (iii)
[reserved] and (iv) Investments of the Borrower and other Loan Parties in
Subsidiaries that are not Guarantors in an aggregate amount not to exceed
$20,000,000;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(e)    Guarantees permitted by Section 7.03;
(f)    Investments consisting of Swap Contracts permitted under Section 7.03(d);
(g)    Investments received in satisfaction of judgments or in settlements of
Indebtedness or compromises of obligations incurred in the ordinary course of
business;

88

--------------------------------------------------------------------------------




(h)    any Investment consisting of prepaid expenses, negotiable instruments
held for collection and lease, endorsements for deposit or collection in the
ordinary course of business, utility or workers compensation, performance and
similar deposits entered into as a result of the operations of the business in
the ordinary course of business;
(i)    the purchase or other acquisition of (x) all of the Equity Interests in,
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly owned directly by the Borrower or one of more of its
wholly-owned Domestic Subsidiaries (other than an Excluded Subsidiary)
(including as a result of a merger or consolidation) or (y) Equity Interests in
any Person, not constituting all of the Equity Interests of such Person;
provided that, with respect to each purchase or other acquisition made pursuant
to this Section 7.02(i) (any such purchase or acquisition meeting the following
criteria, a “Permitted Acquisition”):
(i)    any such newly-created or acquired Domestic Subsidiary shall comply with
the requirements of Section 6.12;
(ii)    the lines of business of the Person to be (or the property of which is
to be) so purchased or otherwise acquired or the equity of which is to be
acquired shall be substantially the same or substantially related or
complementary lines of business as one or more of the principal businesses of
the Borrower and its Subsidiaries in the ordinary course;
(iii)    (A) no Event of Default shall have occurred and be continuing
immediately before any such purchase or other acquisition, and no Default shall
result therefrom, and (B) immediately after giving effect to such purchase or
other acquisition, the Borrower and its Subsidiaries shall be in pro forma
compliance with all of the covenants set forth in Section 7.11, such compliance
to be determined on the basis of the financial information most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b) (giving
effect to any related Borrowing) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby,
the calculations for which being reasonably satisfactory to the Administrative
Agent;
(iv)    the Borrower shall have delivered to the Administrative Agent (for
distribution to each Lender):
(A)    in the case of any purchase or other acquisition for which the Total
Consideration paid by or on behalf of the Borrower and its Subsidiaries exceeds
$75,000,000, the Borrower shall have delivered to the Administrative Agent at
least ten (10) Business Days prior to the date on which such purchase or
acquisition is to be consummated (or such shorter period as may be agreed to by
the Administrative Agent), written notice of such proposed purchase or
acquisition, which notice shall (x) confirm the certification and calculation of
the Borrower as to the satisfaction of the conditions set forth in clauses (ii)
and (iii) above, and (y) be accompanied by historical financial statements
relating to the

89

--------------------------------------------------------------------------------




business of the Person to be acquired and financial projections relating to the
Borrower and its Subsidiaries after giving effect to such acquisition; and
(B)    such other information as the Administrative Agent may have reasonably
requested (to the extent such information is reasonably available to the
Borrower or a Subsidiary of the Borrower); and
(j)    other Investments not exceeding $40,000,000 in the aggregate in any
fiscal year of the Borrower.
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    Indebtedness under the Loan Documents;
(b)    Indebtedness outstanding on the date hereof and listed on Schedule 7.03
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;
(c)    Guarantees of the Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Guarantor;
(d)    obligations (contingent or otherwise) of the Borrower or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
(e)    Indebtedness in respect of capital leases, Synthetic Lease Obligations,
purchase money obligations and equipment lines of credit for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $40,000,000;
(f)    subordinated Indebtedness (including, without limitation, convertible
subordinated Indebtedness) not included within clauses (a) through (e) above,
provided that:

90

--------------------------------------------------------------------------------




(i)    prior to incurring such subordinated Indebtedness, the Borrower and its
Subsidiaries shall have demonstrated pro forma compliance with all of the
covenants contained in Section 7.11 after giving effect to the incurrence of
such Indebtedness,
(ii)    immediately before and immediately after giving pro forma effect to any
the incurrence of such Indebtedness, no Default shall have occurred and be
continuing or would result therefrom;
(iii)    the terms of such subordinated Indebtedness do not require any
prepayment in cash or scheduled cash repayment of such Indebtedness at any time
prior to the earlier of (x) the Maturity Date and (y) the payment in full in
cash of the Obligations and termination of all Commitments;
(iv)    the scheduled maturity of such subordinated Indebtedness shall be after
the earlier of (x) the Maturity Date and (y) the payment in full in cash of the
Obligations and termination of all Commitments;
(v)    the terms of such subordinated Indebtedness shall be no more restrictive
than the terms of this Agreement, provided that (A) such indebtedness shall not
be cross-defaulted to the terms of this Agreement or the other Loan Documents,
but may be cross-accelerated to the Loans and other Obligations and (B) any
financial covenants set forth in the documents governing such Indebtedness shall
be identical (in substance) to the financial covenants set forth in this
Agreement, except that compliance thresholds with respect thereto shall be more
favorable to the Borrower and its Subsidiaries and shall preserve, on a
percentage basis, a customary “cushion” in relation to the compliance thresholds
set forth in this Agreement; and
(vi)    such subordinated Indebtedness shall otherwise contain (or be subject
to) terms and conditions reasonably satisfactory to the Administrative Agent;
(g)    other Indebtedness in an aggregate principal amount not to exceed
$15,000,000 at any time outstanding;
(h)    Indebtedness of any Person that becomes a Subsidiary of the Borrower
after the date hereof in accordance with the terms of Section 7.02(i), which
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of the Borrower); provided that (A) the aggregate
principal amount of all such Indebtedness incurred pursuant to this Section
7.03(h) shall not exceed $50,000,000 at any time outstanding, and (B) no
Indebtedness may be incurred pursuant to this Section 7.03(h) in excess of
$35,000,000 unless (x) the terms of such Indebtedness do not require any
repayment or prepayment of such Indebtedness at any time prior to the Maturity
Date and (y) the terms of such Indebtedness shall be no more restrictive than
the terms of this Agreement;
(i)    (i) (A) Indebtedness of the Borrower and its Subsidiaries owed to any
Loan Party or (B) Indebtedness of any Loan Party owed to Subsidiaries that are
not Loan Parties in an aggregate principal amount not to exceed $2,000,000 at
any one time outstanding, provided that, in each case, (x) such Indebtedness
shall be on terms (including subordination terms) reasonably

91

--------------------------------------------------------------------------------




acceptable to the Administrative Agent, and (y) the Investment corresponding to
such Indebtedness shall be permitted under Section 7.02(c) and (ii) Indebtedness
of any Subsidiaries of the Borrower that are not Guarantors owed to other
Subsidiaries that are not Guarantors;
(j)    Indebtedness incurred in connection with the financing of insurance
premiums in an aggregate amount at any time outstanding not to exceed the
premiums owed under such policy; and
(k)    other unsecured pari passu Indebtedness of the Borrower and the
Guarantors so long as (i) no Default or Event of Default shall exist or would
result from the incurrence of such Indebtedness, (ii) the terms of such
Indebtedness are not more restrictive than the terms of this Agreement and the
other Loan Documents, (iii) immediately after giving effect to the incurrence of
such Indebtedness, on a pro forma basis (1) the Consolidated Senior Leverage
Ratio shall not be greater than 3.00 to 1.00 and (2) the Borrower shall be in
compliance with each of the other financial covenants set forth in Section 7.11,
in each case of clauses (1) and (2), determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though the incurrence of such Indebtedness
occurred as of the first day of the fiscal period covered thereby, and (iv) the
Administrative Agent shall have received a certificate of a Responsible Officer
of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying and attaching calculations demonstrating
compliance with each of the requirements of this Section 7.03(k), provided, that
the Loan Parties shall not be required to comply with the requirements of this
clause (iv) in connection with the incurrence of Indebtedness pursuant to this
clause (k), in an aggregate principal amount less than $25,000,000.
7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
(a)    any Subsidiary may merge with (i) the Borrower, provided that (A) the
Borrower shall be the continuing or surviving Person or (B) if the Person
surviving any such merger is not the Borrower (any such Person, the “Successor
Borrower”), (1) the Successor Borrower shall be an entity organized or existing
under the Laws of the United States, any state thereof or the District of
Columbia, (2) the Successor Borrower shall expressly assume all the obligations
of the Borrower under this Agreement and the other Loan Documents to which the
Borrower is a party pursuant to a supplement hereto or thereto in form
reasonably satisfactory to the Administrative Agent, (3) each Guarantor, unless
it is the other party to such merger, shall have by a supplement to the Guaranty
confirmed that its Guarantee of the Obligations shall apply to the Successor
Borrower’s obligations under this Agreement, and (4) the Successor Borrower
shall have delivered to the Administrative Agent (x) an officer’s certificate
stating that such merger, such supplement to this Agreement and such supplement
to the Guaranty comply with this Agreement, (y) such documents of the type
described in Section 4.01(a)(iii) and (a)(iv) and (z) customary opinions
relating to such merger, this Agreement and the other documents required hereby
as reasonably requested by the Administrative Agent; provided, further, that if
the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement, or (ii) any one or more
other Subsidiaries, provided that when

92

--------------------------------------------------------------------------------




any Guarantor is merging with another Subsidiary, a Guarantor shall be the
continuing or surviving Person;
(b)    any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a
Guarantor, then the transferee must either be the Borrower or a Guarantor;
(c)    any Subsidiary (other than a Loan Party) may dissolve or liquidate,
provided that upon any such dissolution or liquidation, all of the assets of
such Subsidiary shall be Disposed to the Borrower or another Subsidiary; and
(d)    in connection with any transaction permitted under Section 7.02(i) the
Borrower and any Guarantor may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided, that,
in each case, immediately after giving effect thereto (i) in the case of any
merger or consolidation to which the Borrower is a party, the Borrower is the
surviving Person and (ii) in the case of any such merger or consolidation to
which the Guarantor is a party, either (A) the Guarantor shall be the continuing
or surviving Person or (B) if the Person surviving any such merger is not the
Guarantor (any such Person, the “Successor Guarantor”), (1) the Successor
Guarantor shall be a Domestic Subsidiary, (2) the Successor Guarantor shall
become a party to the Guaranty pursuant to Section 6.12 and (3) the Successor
Guarantor shall have delivered to the Administrative Agent (x) an officer’s
certificate stating that such merger and joinder to the Guaranty comply with
this Agreement, (y) such documents of the type described in Section 4.01(a)(iii)
and (a)(iv) and (y) customary opinions relating to such merger and the joinder
to the Guaranty as reasonably requested by the Administrative Agent.
7.05    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Ordinary-course-of-business Dispositions of (i) inventory, (ii) cash
equivalents (consisting of conversions of such cash equivalents into cash or
other cash equivalents), and (iii) overdue accounts receivable in connection
with the compromise or collection thereof (and not in connection with any
financing transaction);
(c)    Ordinary-course-of-business Dispositions consisting of leases and
subleases of, granting of customary rights of way, easements, licenses and
sublicenses with respect to, real property owned by the Borrower or any
Subsidiary, that individually and in the aggregate, do not materially interfere
with the ordinary conduct of the business of the Borrower or its Subsidiaries
and do not materially detract from the value or the use of the real property
which they affect;
(d)    (i) Dispositions of equipment or real property to the extent that (A)
such property is exchanged for credit against the purchase price of similar
replacement property, (B) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property, or (C) such
Disposition is made in the ordinary course of business for

93

--------------------------------------------------------------------------------




consideration at least equal to the fair market value of such property and (ii)
Dispositions consisting of leases of real property to the extent that such
Disposition is made in the ordinary course of business for consideration at
least equal to the fair rental value of such property;
(e)    Dispositions of property by any Subsidiary to the Borrower or to any
other Subsidiary, provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
(f)    Dispositions permitted by Section 7.04;
(g)    non-exclusive licenses of IP Rights in the ordinary course of business
and substantially consistent with past practice for terms not exceeding five (5)
years; and
(h)    Dispositions of minority Equity Interests of any Person acquired pursuant
to Section 7.02(i);
(i)    any other Disposition to the extent that:
(i)    if the property subject to such Disposition shall constitute more than 2%
of the consolidated tangible assets of the Borrower and its Subsidiaries (as
measured at the time of such Disposition at the end of the most recently ended
fiscal quarter for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or (b) (or, prior to the delivery of
any such statements, for the fiscal year ended December 31, 2014)), then the
Borrower shall deliver to the Administrative Agent a certificate of a
Responsible Officer attaching calculations reasonably satisfactory to the
Administrative Agent, (x) demonstrating:
(A)    compliance with Section 7.11 on a pro forma basis as at the end of and
for the most recently ended period of four fiscal quarters for which financial
statements have been furnished to the Administrative Agent under Sections
6.01(a) or (b) (or, prior to the delivery of any such statements, for the fiscal
year ended December 31, 2014) (such period, the “Testing Period”) giving effect
to such Disposition (as if such Disposition had occurred on the first day of the
Testing Period), and
(B)    that Consolidated EBITDA for the Testing Period, on a pro forma basis
after giving effect to such Disposition (as if such Disposition had occurred on
the first day of such Testing Period), is not more than 7.5% lower than
Consolidated EBITDA for such Testing Period without giving effect to such
Disposition, and
(y) certifying that no Default then exists or would result after giving effect
to such Disposition; and
(ii)    such Dispositions shall not, in the aggregate for all such Dispositions
made after the Closing Date, exceed an amount equal to 10% of the Borrower’s
consolidated tangible assets as set forth on the Borrower’s most recently (at
the time of such Disposition) delivered audited financial statements referred to
in Section 6.01(a);

94

--------------------------------------------------------------------------------




provided, however, that any Disposition pursuant to this Section 7.05 (other
than clause (e)) shall be for fair market value.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or issue or sell any Equity Interests, except that:
(a)    each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;
(c)    the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
(d)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may purchase, redeem or otherwise acquire for
cash Equity Interests issued by it if the Borrower shall have delivered to the
Administrative Agent, at least fifteen (15) days prior to the making of such
Restricted Payment, a certificate of a Responsible Officer (x) certifying that,
immediately before and immediately after giving pro forma effect to such
purchase, redemption or acquisition (including borrowings made to fund such
purchase, redemption or acquisition), no Default shall have occurred and be
continuing, (y) demonstrating (in detail reasonably satisfactory to the
Administrative Agent) that the Consolidated Leverage Ratio as of the last day of
the fiscal quarter most recently then ended, calculated on a pro forma basis,
giving effect to any Borrowings made to fund such purchase, redemption or
acquisition, is at least 0.25x less than the ratio required by Section 7.11 as
of such date;
(e)    any Subsidiary may issue its Equity Interests to the Borrower or to any
other Subsidiary, provided that if the issuer of such Equity Interests is a
Guarantor, the issuance thereof must be either made to the Borrower or a
Guarantor;
(f)    the Borrower may issue and sell its common Equity Interests; and
(g)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Borrower may declare and make cash dividend payments or
other similar cash Restricted Payments to the holders of its Equity Interests,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made, provided that (i) such
Restricted Payments made in any fiscal year shall not exceed 20% of the
Consolidated Net Income and (ii) the Borrower shall have delivered to the
Administrative Agent, prior to the making of such Restricted Payment, a
certificate of a Responsible Officer (x) certifying that, immediately before and
immediately after giving pro forma effect to such Restricted Payment (including
borrowings made to fund such Restricted Payment), no Default shall have occurred
and be continuing, and (y) demonstrating (in detail reasonably satisfactory to

95

--------------------------------------------------------------------------------




the Administrative Agent) compliance with each of the financial covenants set
forth in Section 7.11 as of the last day of the fiscal quarter most recently
then ended (giving pro forma effect to such Restricted Payment (including any
Borrowings made to fund such Restricted Payment), as if such Restricted Payment
was made as of the first day of the relevant testing period).
7.07    Change in Nature of Business. Engage in any material line of business
that is not substantially the same as or substantially related to or
complementary of those lines of business conducted by the Borrower and its
Subsidiaries on the date hereof.
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors.
7.09    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to the Borrower or any Guarantor or
to otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person; provided, however, that this clause (iii) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 7.03(e), Section 7.03(h) or Section 7.03(i)
solely to the extent any such negative pledge relates to the property financed
by or securing such Indebtedness; or (b) requires the grant of a Lien to secure
an obligation of such Person if a Lien is granted to secure another obligation
of such Person.
7.10    Use of Proceeds.
(a)    Use the proceeds of any Credit Extension, whether directly or indirectly,
and whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose, in each case so as to result
in a violation of Regulation U.
(b)    Directly or indirectly, use the proceeds of any Loan, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of Sanctions.

96

--------------------------------------------------------------------------------




(c)    Directly or indirectly use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, or other similar legislation in other
jurisdictions.
7.11    Financial Covenants.
(a)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 1.50 to 1.00.
(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than 4.00 to 1.00;
provided, however, that upon the consummation of a Permitted Material
Acquisition and upon the written election of the Borrower (which may be
exercised not more than two (2) times during the term of this Agreement) to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
increase the maximum Consolidated Leverage Ratio (and increase the Consolidated
Senior Leverage Ratio pursuant to clause (c) hereof) to (i) 4.50 to 1.00 for the
next two (2) full fiscal quarters following the date of the consummation of such
Permitted Material Acquisition and (ii) 4.25 to 1.00 for the third and fourth
full fiscal quarters following the date of the consummation of such Permitted
Material Acquisition (the “Adjusted Consolidated Leverage Ratio”) (it being
understood that, in the event an additional Permitted Material Acquisition is
consummated during the period set forth in this proviso, a second such written
election may be made by the Borrower, whereupon the Consolidated Leverage Ratio
shall be increased as set forth in clauses (i) and (ii) with respect to the
successive four (4) full fiscal quarters following such second Permitted
Material Acquisition). The Adjusted Consolidated Leverage Ratio shall be
effective as of the date of consummation of the Permitted Material Acquisition
(including, without limitation, for determining pro forma compliance with the
requirements this Agreement for such Permitted Material Acquisition).
(c)    Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio as of the end of any fiscal quarter of the Borrower to be greater
than 3.00 to 1.00; provided, however, that upon the consummation of a Permitted
Material Acquisition and upon the written election of the Borrower (which may be
exercised not more than two (2) times during the term of this Agreement) to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
increase the maximum Consolidated Senior Leverage Ratio (and concurrently
increase the Consolidated Leverage Ratio pursuant to clause (b) hereof) to (i)
3.50 to 1.00 for the next two (2) full fiscal quarters following the date of the
consummation of such Permitted Material Acquisition and (ii) 3.25 to 1.00 for
the third and fourth full fiscal quarters following the date of the consummation
of such Permitted Material Acquisition (the “Adjusted Consolidated Senior
Leverage Ratio”) (it being understood that, in the event an additional Permitted
Material Acquisition is consummated during the period set forth in this proviso,
a second such written election of the Borrower may be made by the Borrower,
whereupon the Consolidated Senior Leverage Ratio shall be increased as set forth
in clauses (i) and (ii) with respect to the successive four (4) full fiscal
quarters following such second Permitted Material Acquisition). The Adjusted
Consolidated Senior Leverage Ratio shall be effective as of the date of
consummation of the Permitted Material Acquisition (including, without
limitation, for

97

--------------------------------------------------------------------------------




determining pro forma compliance with the requirements this Agreement for such
Permitted Material Acquisition).
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02 (other than Section
6.02(c), (d), (e) and (f)) 6.03(a), 6.05(a) (with respect to the Loan Parties),
6.10, 6.11, 6.12, 6.14 or Article VII, or any Guarantor fails to perform or
observe any term, covenant or agreement contained in Section 2 of the Guaranty;
or
(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier to occur of (i) the date upon which a
Responsible Officer of any Loan Party becomes aware or should have become aware
of such default and (ii) the date upon which written notice thereof is given to
the Borrower by the Administrative Agent or any Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) when made or deemed
made; or
(e)    Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to

98

--------------------------------------------------------------------------------




repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity, or such Guarantee to become payable or cash collateral in
respect thereof to be demanded; or (ii) there occurs under any Swap Contract an
Early Termination Date (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or
(f)    Insolvency Proceedings, Etc. Any Loan Party institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
45 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 20 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted

99

--------------------------------------------------------------------------------




hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control.
8.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.16 and 2.17, be applied by the Administrative Agent in the following
order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

100

--------------------------------------------------------------------------------




Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and each L/C Issuer (including documented
fees, charges and disbursements of counsel to the respective Lenders and L/C
Issuers (including documented fees and time charges for attorneys who may be
employees of any Lender or L/C Issuer) and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;
Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.17, ratably among the L/C Issuers
in proportion to the respective amounts described in this clause Fifth held by
them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01    Appointment and Authority.
(a)    Each of the Lenders and the L/C Issuers hereby irrevocably appoints,
designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a

101

--------------------------------------------------------------------------------




matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and each of the L/C Issuers hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and such L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on any collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on any collateral (or any portion thereof) granted
under any collateral documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Loan Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.
9.03    Exculpatory Provisions.
(a)    The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including

102

--------------------------------------------------------------------------------




for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(iii)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.
(b)    Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer.
(c)    Neither the Administrative Agent nor any of its Related Parties shall
have any duty or obligation to any Lender or participant or any other Person to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by any collateral
document, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall be fully protected in relying, and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or such L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of

103

--------------------------------------------------------------------------------




such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. For purposes of determining compliance with the
conditions specified in Section 4.01, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objections.
9.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
9.06    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
in no event shall any such successor Administrative Agent be a Defaulting
Lender. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.

104

--------------------------------------------------------------------------------




(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.
(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto, including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
by the Borrower of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender), (i)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

105

--------------------------------------------------------------------------------




9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Agents or the Documentation
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

106

--------------------------------------------------------------------------------




any Lender or any L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any L/C Issuer in any such proceeding.
9.10    Guaranty Matters. Each of the Lenders and each L/C Issuer irrevocably
authorize the Administrative Agent to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. The Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such Guarantor from its obligations under the Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section 9.10.
ARTICLE X
MISCELLANEOUS
10.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
(a)    (i) waive any condition set forth in Section 4.01(a), without the written
consent of each Lender or (ii) waive any condition set forth in Section 4.02,
without the written consent of the Required Revolving Lenders;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) without the written consent of
each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

107

--------------------------------------------------------------------------------




(e)    change (i) Section 8.03 in a manner that would alter the pro rata sharing
of payments required thereby without the written consent of each Lender or (ii)
the order of application of any prepayment of Loans among the Facilities from
the application thereof set forth in the applicable provisions of Section 2.05,
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (A) if such Facility is the Term
Facility, the Required Term Lenders and (B) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;
(f)    change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 10.01(f)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;
(g)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone); or
(h)    impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such adversely affected Facility is the Term Facility,
the Required Term Lenders, and (ii) if such adversely affected Facility is the
Revolving Credit Facility, the Required Revolving Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement; (iii)
no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iv) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender. Notwithstanding
anything to the contrary contained in this Section 10.01, the Borrower may amend
Schedule 5.13 from time to time upon notice to the Administrative Agent.

108

--------------------------------------------------------------------------------




10.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i)    if to the Borrower or any other Loan Party, the Administrative Agent, any
L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and
(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, the L/C Issuers or the Borrower may each, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other

109

--------------------------------------------------------------------------------




communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, or other electronic platform or electronic
messaging service, or through the Internet.
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices, Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them

110

--------------------------------------------------------------------------------




from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
10.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
10.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out‑of‑pocket expenses incurred by
any L/C Issuer in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent,

111

--------------------------------------------------------------------------------




any Lender or any L/C Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any L/C Issuer), and
shall pay all documented fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender or any L/C Issuer, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Arrangers, each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including, without limitation, the reasonable fees, disbursements and
other charges of one counsel for the Administrative Agent as an Indemnitee and
one counsel for all other Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for the Administrative Agent as an Indemnitee
and a single local counsel for all other Indemnitees taken as a whole in each
relevant jurisdiction and, solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to the affected Indemnitees
similarly situated taken as a whole), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges, including allocated costs, and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence,
willful misconduct or fraud of such Indemnitee, (y) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
a breach in bad faith of such Indemnitee’s material obligations under the Loan
Documents or (z) result from a claim brought by the Borrower or any other Loan
Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrower or such
other Loan Party has obtained a final and

112

--------------------------------------------------------------------------------




nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), any L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), any L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Person party hereto shall not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any other
Person party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the bad faith, gross negligence, willful
misconduct, fraud or breach in bad faith of such Indemnitee’s material
obligations under the Loan Documents as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) Business Days after demand therefor.
(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

113

--------------------------------------------------------------------------------




10.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
10.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that (in each case with respect
to any Facility) any such assignment shall be subject to the following
conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and/or the Loans at the time
owing to it (in each case with respect to any Facility) or contemporaneous

114

--------------------------------------------------------------------------------




assignments to related Approved Funds (determined after giving effect to such
Assignments) that equal at least the amount specified in paragraph (b)(i)(B) of
this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $10,000,000 (after giving effect to contemporaneous
assignments under each Facility), unless each of the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the revolving credit facility provided hereunder and any separate revolving
credit or term loan facilities provided pursuant to the last paragraph of
Section 10.01 on a non-pro rata basis;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and
(C)    the consent of each L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Facility (such
consent not to be unreasonably withheld or delayed).

115

--------------------------------------------------------------------------------




(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the

116

--------------------------------------------------------------------------------




Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
Notwithstanding notice to the contrary, no transfer of an interest in any Loan
or L/C Obligation shall be effective unless and until recorded in the Register.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to it)
in an amount not less than $10,000,000 (or, if such Lender’s total Commitment
and/or Loans is less than $10,000,000, such lesser amount) (in each case, after
giving effect to contemporaneous assignments under each Facility); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant

117

--------------------------------------------------------------------------------




(A) agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it
were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent demonstrable error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary and no sale of a participation in any Loan or L/C Obligation shall
be effective unless and until recorded in the Participant Register. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty (30) days’ notice to the Borrower, resign as Swing Line Lender.
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be. If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuers hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as L/C Issuer
and all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund

118

--------------------------------------------------------------------------------




risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If
Bank of America resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
10.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.14 or 2.15 or (ii) any actual or prospective
counterparty (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreements or payments hereunder, (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Loans and
Commitments.
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to

119

--------------------------------------------------------------------------------




disclosure by any Loan Party or any Subsidiary thereof, provided that, in the
case of information received from a Loan Party or any such Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.
10.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer or
their respective Affiliates, irrespective of whether or not such Lender, L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender or such L/C Issuer different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff, (x)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff and application. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
Notwithstanding the provisions of this Section 10.08, if at any time any Lender,
any L/C Issuer or any of their respective Affiliates maintains one or more
deposit accounts for the Borrower or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

120

--------------------------------------------------------------------------------




10.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
10.10    Counterparts; Integration; Effectiveness. This Agreement and each of
the other Loan Documents may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or the L/C
Issuers, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by facsimile or other electronic imaging
means (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, to the
extent a manually executed counterpart is not specifically required to be
delivered under the terms of any Loan Document, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.
10.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which

121

--------------------------------------------------------------------------------




comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as determined in good
faith by the Administrative Agent, the L/C Issuers or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
10.13    Replacement of Lenders. If the Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 3.01 and 3.04) and obligations under this Agreement and the
related Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
10.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH

122

--------------------------------------------------------------------------------




THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTION
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS SITTING IN THE CITY OF BOSTON AND OF THE UNITED
STATES DISTRICT COURT OF THE DISTRICT OF MASSACHUSETTS, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
MASSACHUSETTS STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

123

--------------------------------------------------------------------------------




10.15    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).
10.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Controlled Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and any Affiliate thereof, the Arrangers, and the Lenders
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent, the Arrangers, and the Lenders on the other hand, (B) each of the
Borrower and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) the Administrative Agent and its
Affiliates, the Arrangers and each Lender each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Loan Party or any of their respective Affiliates, or
any other Person and (B) neither the Administrative Agent, any of its
Affiliates, any Arranger nor any Lender has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Loan Parties and their respective Affiliates, and neither
the Administrative Agent, any of its Affiliates, any Arranger nor any Lender has
any obligation to disclose any of such interests to the Borrower, any other Loan
Party or any of their respective Affiliates. To the fullest extent permitted by
law, each of the Borrower and each other Loan Party hereby waives and releases
any claims that it may have against the Administrative Agent, any of its
Affiliates, the Arrangers or any Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.
10.17    Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execution,” “execute”, “signed,” “signature,” and words of
like import in any Loan Documents or related to any document to be signed in
connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Assumptions, amendments or other
modifications, Committed Loan Notices, Swing Line Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as

124

--------------------------------------------------------------------------------




provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.
10.18    USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower and the other Loan Parties (including any
Successor Borrower) that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower and the other Loan Parties (including any Successor Borrower), which
information includes the name and address of the Borrower and each other Loan
Party (including any Successor Borrower) and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
and each other Loan Party in accordance with the Act. The Borrower and each
other Loan Party shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.
10.19    Amendment and Restatement of Existing Credit Agreement. On the Closing
Date, this Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 10.19. On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement and the promissory notes issued thereunder shall be
evidenced by this Agreement and the other Loan Documents. All references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof. Without limiting the generality of the foregoing and to
the extent necessary, the existing lenders, the Lenders and the Administrative
Agent reserve all of their rights under the Existing Credit Agreement and the
other “Loan Documents” (as defined in the Existing Credit Agreement) which by
their express terms survive the termination of the Existing Credit Agreement.
Nothing contained herein shall be construed as a novation of the “Obligations”
outstanding under and as defined in the Existing Credit Agreement, which shall
remain in full force and effect, except as modified hereby.
[Remainder of page intentionally left blank]





125

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
ATHENAHEALTH, INC.
By: /s/ Jonathan Bush    
Name: Jonathan Bush    
Title:President    






--------------------------------------------------------------------------------




GUARANTORS:


ATHENAHEALTH MA, INC.


By: /s/ Leslie Brunner    
Name: Leslie Brunner    
Title: President    


EPOCRATES, INC.


By: /s/ Jonathan Bush    
Name: Jonathan Bush    
Title: President    


ATHENA ARSENAL, LLC


By: /s/ Leslie Brunner    
Name: Leslie Brunner    
Title: President    


RAZOR INSIGHTS, LLC


By: /s/ Reed Liggin    
Name: Reed Liggin    
Title: President    








--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as
Administrative Agent
By: /s/ Kimberly D. Williams    
Name: Kimberly D. Williams    
Title: Vice President    






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as a Lender, an L/C Issuer and Swing Line Lender
By: /s/ Linda Alto    
Name: Linda Alto    
Title: Senior Vice President    






--------------------------------------------------------------------------------




TD BANK, N.A., as a Lender and an L/C Issuer
By: /s/ Shivani Agarwal    
Name: Shivani Agarwal    
Title: Senior Vice President    




--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender and a L/C Issuer
By: /s/ Alain F. Kamdem    
Name: Alain F. Kamdem    
Title: Vice President    






--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Lender
By: /s/ Joshua N. Livingston    
Name: Joshua N. Livingston    
Title: Duly Authorized Signatory    




--------------------------------------------------------------------------------




SANTANDER BANK, N.A., as a Lender
By: /s/ Jay L. Massimo    
Name: Jay L. Massimo    
Title: Senior Vice President    






--------------------------------------------------------------------------------




CITIZENS BANK, N.A., as a Lender
By: /s/ Andrea B. Goldman    
Name: Andrea B. Goldman    
Title: Senior Vice President    




--------------------------------------------------------------------------------




PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION, as a Lender
By: /s/ Yvette D. Hawkins    
Name: Yvette D. Hawkins    
Title: Vice President    






--------------------------------------------------------------------------------




SCHEDULE 1.01(e)


EXISTING LETTERS OF CREDIT




None.




--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
Revolving Credit Commitment
Revolving Credit Facility Applicable Percentage
Closing Date Term Commitment
Term Facility Applicable Percentage
Bank of America, N.A.
$44,000,000.00
22.000000000
%
$66,000,000.00
22.000000000
%
TD Bank, N.A.
$44,000,000.00
22.000000000
%
$66,000,000.00
22.000000000
%
U.S. Bank National Association
$44,000,000.00
22.000000000
%
$66,000,000.00
22.000000000
%
Fifth Third Bank
$24,000,000.00
12.000000000
%
$36,000,000.00
12.000000000
%
Santander Bank, N.A.
$18,000,000.00
9.000000000
%
$27,000,000.00
9.000000000
%
Citizens Bank, N.A.
$18,000,000.00
9.000000000
%
$27,000,000.00
9.000000000
%
People's United Bank, National Association
$8,000,000.00
4.000000000
%
$12,000,000.00
4.000000000
%
Total
$200,000,000.00
100.000000000
%
$300,000,000.00
100.000000000
%







--------------------------------------------------------------------------------




SCHEDULE 4.01


MATERIAL CLOSING DATE INDEBTEDNESS


As of March 31, 2015, the Borrower had a liability of $614,952 under a Swap
Contract. The swap is a three year $120 million notional, non-amortizing,
pay-fixed (0.8396%), and receive- floating (1 month LIBOR) swap with monthly net
settlements and a termination date of August 31, 2016.




--------------------------------------------------------------------------------




SCHEDULE 5.05


AUDITED FINANCIAL STATEMENTS


See the Borrower’s Form 10-K for the fiscal year ended December 31, 2014, filed
with the Securities and Exchange Commission on February 9, 2015.




--------------------------------------------------------------------------------




SCHEDULE 5.06


LITIGATION


None.




--------------------------------------------------------------------------------




SCHEDULE 5.09


ENVIRONMENTAL MATTERS


None.




--------------------------------------------------------------------------------




SCHEDULE 5.12


ERISA


None.




--------------------------------------------------------------------------------




SCHEDULE 5.13


SUBSIDIARIES,
OTHER EQUITY INVESTMENTS
AND EQUITY INTERESTS IN THE BORROWER


Part (a).    Subsidiaries.


Name
Jurisdiction
Ownership
Razor Insights, LLC
GA
100% owned by athenahealth, Inc. (uncertificated)
Athena Point Lookout, LLC
ME
100% owned by athenahealth, Inc. (uncertificated)
athenahealth MA, Inc.
MA
2,000 shares of common stock (100%) owned by athenahealth, Inc.
Athena Arsenal, LLC
MA
100% owned by athenahealth, Inc. (uncertificated)
athenahealth Technology Private Limited
India
49,999 shares (99%) owned by athenahealth, Inc. 1 share (1%) owned by
athenahealth MA, Inc.
MDP Accelerator, LLC
DE
100% owned by athenahealth, Inc. (uncertificated)
RazorInsights Technology Private Limited
India
99,980 shares owned by Razor Insights, LLC, 10 shares owned by Jerome Dennany
(to be transferred to athenahealth MA, Inc.), 10 shares owned by Hasmukh
Padsumbiya (to be transferred to athenahealth Technology Private Limited)
Epocrates, Inc.
DE
1,000 shares of common stock (100%) owned by athenahealth, Inc.
Modality, Inc.
NC
1,000 shares of common stock (100%) owned by Epocrates, Inc.
Dionysus, LLC
MA
100% owned by Athena Arsenal, LLC (uncertificated)
Silenus, LLC
MA
100% owned by Athena Arsenal, LLC (uncertificated)



Part (b).    Other Equity Investments.




1.
athenahealth, Inc. owns 2 million shares of Series A Preferred Stock, 1 million
shares of Series A-1 Preferred Stock, and 495,495 shares of the Series B
Preferred Stock of the private company Castlight Health, Inc., a Delaware
corporation.





--------------------------------------------------------------------------------




2.
athenahealth, Inc. owns 4,084,967 shares of Series B Preferred Stock and 298,559
shares of the Series B-1 Preferred Stock of the private company MDX Medical,
Inc., a Delaware corporation.



3.
In connection with athenahealth, Inc.’s business accelerator program, the
following convertible promissory notes have been issued in favor of MDP
Accelerator, LLC, which notes may convert into equity in accordance with their
terms:

a.
$250,000 issued by Hale Health, Inc.

b.
$500,000 issued by LifeQode, Inc.

c.
$250,000 issued by SimpleHealth Ventures, Inc.

d.
$250,000 issued by RubiconMD, Inc.

e.
$250,000 issued by Smart Scheduling, Inc.





--------------------------------------------------------------------------------




SCHEDULE 5.18


INTELLECTUAL PROPERTY MATTERS


None.




--------------------------------------------------------------------------------




SCHEDULE 7.01


EXISTING LIENS




None.




--------------------------------------------------------------------------------




SCHEDULE 7.03


EXISTING INDEBTEDNESS


None.




--------------------------------------------------------------------------------




SCHEDULE 10.02
ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES




BORROWER:
athenahealth, Inc. 311 Arsenal Street
Watertown, MA 02472
Attention: Kristi Matus, Chief Financial & Administrative Officer
Telephone: 617-402-6820
Telecopier: 617-402-1099
Electronic Mail: kmatus@athenahealth.com
Website Address: www.athenahealth.com
U.S. Taxpayer Identification Number: 04-3387530


With a copy to:
athenahealth, Inc. 311 Arsenal Street
Watertown, MA 02472
Attention: Dan Orenstein, General Counsel
Telephone: 617-402-1397
Telecopier: 617-402-1099


With a copy (which in itself shall not constitute notice) to:
Goodwin Procter LLP
53 State Street
Boston, MA 02109
Attention: Anna E. Dodson
Telephone: 617-570-1164
Telecopier: 617-523-1231
Electronic Mail: adodson@goodwinprocter.com
Website Address: www.goodwinprocter.com


U.S. Taxpayer Identification Numbers for Guarantors:
athenahealth MA, Inc.: 00-0999401
Razor Insights, LLC: 27-2994848
Epocrates, Inc: 94-3326769
Athena Arsenal, LLC: 46-2570149




--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:


Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Monique Haley
Bank of America, N.A. 101 North Tryon Street NC1-001-05-46
Charlotte, NC 28255
Telephone:    980-388-1043
Facsimile #:    704-719-8510
Electronic Mail:    monique.haley@baml.com


Wiring Instructions Bank of America, N.A. New York, NY
ABA# 026009593
Account No.: 1366212250600
Account Name: Corporate Credit Services Ref: ATHENAHEALTH, INC.


Other Notices as Administrative Agent: Bank of America, N.A.
Agency Management 900 West Trade Street
Mail Code: NC1-026-06-03
Charlotte, NC 28255
Attention:    Kimberly D. Williams, Vice President Telephone:    980-387-5448
Telecopier:    704-409-0650
Electronic Mail:    kim.williams@baml.com


L/C ISSUER:
Bank of America, N.A. Trade Operations
1 Fleet Way
Mail Code: PA6-580-02-30
Scranton, PA 18507
Attention:    Malave, Alfonso Telephone:    570-330-4212
Telecopier:    570-330-4186
Electronic Mail:    alfonso.malave@baml.com






--------------------------------------------------------------------------------




SWING LINE LENDER:
Monique Haley
Bank of America, N.A. 101 North Tryon Street NC1-001-05-46
Charlotte, NC 28255
Telephone: 980-388-1043
Facsimile #: 704-719-8510
Electronic Mail: monique.haley@baml.com




--------------------------------------------------------------------------------




EXHIBIT A


FORM OF COMMITTED LOAN NOTICE
Date:    ,     


To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 5, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among athenahealth, Inc., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
thereto from time to time as Guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.


The undersigned hereby requests (select one):


¨ A Borrowing of [Revolving Credit][Term] Loans
¨ A conversion or continuation of [Revolving Credit][Term] Loans


1.
On    (a Business Day).



2.
In the amount of $    .



3.
Comprised of    .

[Type of Loan requested]


4.
For Eurodollar Rate Loans: with an Interest Period of    months.



[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1
[The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.]2
[Signature Page Follows]














1 Include this sentence in the case of a Revolving Credit Borrowing.
2 Include this sentence in any Request for Credit Extension other than a
Committed Loan Notice requesting only a conversion of Revolving Loans to the
other Type or a continuation of Eurodollar Rate Loans.




--------------------------------------------------------------------------------




ATHENAHEALTH, INC.


By:      Name:      Title:     




--------------------------------------------------------------------------------




EXHIBIT B


FORM OF SWING LINE LOAN NOTICE


Date:    ,     


To:
Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 5, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among athenahealth, Inc., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
thereto from time to time as Guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


1.
On    (a Business Day).



2.
In the amount of $    .



The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.


The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.




[Signature Page Follows]






--------------------------------------------------------------------------------




ATHENAHEALTH, INC.


By:      Name:      Title:     




--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF TERM NOTE








FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
    or registered assigns (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of the Term Loan
from time to time made by the Lender to the Borrower under that certain Amended
and Restated Credit Agreement, dated as of May 5, 2015 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Subsidiaries of the Borrower party thereto from time to
time as Guarantors, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, an L/C Issuer and Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan from the date of such Loan until such principal amount is


paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.


This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Term Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The Term Loan made
by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


[Signature Page Follows]




--------------------------------------------------------------------------------




THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.


ATHENAHEALTH, INC.




By:      Name:      Title:     




--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


 
 
Amount of
 
 
 
Principal or
Outstanding
End of
Interest
Principal
 
Type of
Amount of
Interest
Paid This
Balance
Notation
Date
Loan Made
Loan Made
Period
Date
This Date
Made By





--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF REVOLVING CREDIT NOTE








FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
    or registered assigns (the “Lender”), in accordance with the provisions of
the Agreement (as hereinafter defined), the principal amount of each Revolving
Credit Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of May 5, 2015 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Subsidiaries of the Borrower party
thereto from time to time as Guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Revolving Credit Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. Except as otherwise provided in Section 2.04(f) of
the Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Dollars in immediately available funds at the Administrative Agent’s Office.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.


This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Revolving Credit Note
shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Revolving Credit Note and endorse thereon the date, amount and maturity of its
Revolving Credit Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.


[Signature Page Follows]




--------------------------------------------------------------------------------




THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS.


ATHENAHEALTH, INC.




By:      Name:      Title:     




--------------------------------------------------------------------------------




LOANS AND PAYMENTS WITH RESPECT THERETO


 
 
Amount of
 
 
 
Principal or
Outstanding
End of
Interest
Principal
 
Type of
Amount of
Interest
Paid This
Balance
Notation
Date
Loan Made
Loan Made
Period
Date
This Date
Made By





--------------------------------------------------------------------------------




EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:    ,     


To:    Bank of America, N.A., as Administrative Agent Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of May 5, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among athenahealth, Inc., a
Delaware corporation (the “Borrower”), the Subsidiaries of the Borrower party
thereto from time to time as Guarantors, the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, an L/C Issuer and
Swing Line Lender.


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the    of the Borrower, and that, as such, he/she is authorized to
execute and deliver this Compliance Certificate to the Administrative Agent on
the behalf of the Borrower, and that:


[Use following paragraph 1 for fiscal year-end financial statements]


1. The Borrower has delivered the year-end audited financial statements required
by Section 6.01(a) of the Agreement for the fiscal year of the Borrower ended as
of the above date, together with the report and opinion of an independent
certified public accountant required by such section.


[Use following paragraph 1 for fiscal quarter-end financial statements]


1.The Borrower has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended as
of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.


2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and financial condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.




--------------------------------------------------------------------------------




3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and


[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]


--or--
[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]


4.The representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Agreement, and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct in all material
respects (or in the case of a representation or warranty that is already subject
to a materiality condition, in all respects) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (or in the case of a representation or warranty that is already subject
to a materiality condition, in all respects) as of such earlier date, and except
that (i) for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
subsections (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered and (ii) for purposes of this Compliance Certificate, the
representations and warranties contained in Section 5.13 shall be deemed to
refer to the most recent, updated Schedule 5.13 delivered to the Administrative
Agent pursuant to Sections 6.02(a) and 10.01 of the Agreement, including the
updates attached hereto as Schedule 3.


5.The financial covenant analyses and information set forth on Schedules 1 and 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.


6.Changes to Schedule 5.13, if any, which have arisen since the date of the last
Compliance Certificate are set forth on Schedule 3 hereto, which Schedule shall
be deemed to be a supplement to Schedule 5.13 of the Agreement.


[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
    ,    .


ATHENAHEALTH, INC.


By:      Name:      Title:     




--------------------------------------------------------------------------------




For the Quarter/Year ended
(“Statement Date”)

SCHEDULE 11
to the Compliance Certificate ($ in 000’s)


I.
Section 7.11 (a) – Minimum Consolidated Fixed Charge Coverage Ratio.



A.
Consolidated EBITDA for four consecutive fiscal quarters ending on above date
(“Subject Period”)2:

1.
Consolidated Net Income for Subject Period:    $     

2.
Consolidated Interest Charges for Subject Period:    $     

3.
Provision for income taxes for Subject Period:    $     

4.
Depreciation expenses for Subject Period:    $     

5.
Amortization expenses for Subject Period:    $     

6.
Non-cash stock based compensation expenses and non- cash expenses related to any
employee stock purchase

plan for Subject Period:    $     
7.
Extraordinary, non-recurring or unusual losses, charges or expenses reducing
Consolidated Net Income for Subject Period (including without limitation
non-cash expenses

related to any permitted Disposition):3    $     
8.
Unrealized losses (which are non-cash) on financial derivatives recognized in
accordance with FASB ASC 815 (including embedded derivatives), non-cash
accounting adjustments (including deferred revenue write





1 The descriptions below are a summary. Please refer to the definitions of
“Consolidated EBITDA,” “Consolidated Fixed Charge Coverage Ratio,” “Consolidated
Leverage Ratio,” and “Consolidated Senior Leverage Ratio” in the Agreement.


2 (i) Any cash payment made with respect to any non-cash charge or expense added
to Consolidated Net Income in computing Consolidated EBITDA during an earlier
period shall be subtracted from Consolidated Net Income in computing
Consolidated EBITDA during the period in which such cash payment is made, and
(ii) there shall be included in determining Consolidated EBITDA for any period,
without duplication, the Acquired EBITDA of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Subsidiary during such period in connection with a Permitted Acquisition to the
extent not subsequently disposed of by the Borrower or such Subsidiary, based on
the actual Acquired EBITDA of such acquired entity or business for such period
(including the portion thereof occurring prior to such acquisition or
conversion).


3 Subject to Administrative Agent approval.




--------------------------------------------------------------------------------




down) and adjustments as required or permitted by the application of FASB ASC
805, FASB ASC 350 and
FASB ASC 360 for Subject Period:    $     
9.
(i) Fees and out-of-pocket expenses incurred during Subject Period in connection
with all Permitted Acquisitions during Subject Period (whether or not
consummated) and (ii) to the extent incurred within 12 months of the Permitted
Acquisition, one-time non- recurring, cash and non-cash restructuring charges
related to severance, employee and management changes, relocation costs, or
discontinuance of any portion of the business or operations, and cash charges
related to deferred stock compensation plans for Subject Period as

itemized on Exhibit A to Schedule I attached hereto:4    $     
10.
Fees, costs and expenses incurred in connection with the

closing of the Loan Documents for Subject Period:    $     
11.
Losses on the sale of assets, disposals or abandonments, other than in the
ordinary course of business, for Subject

Period:    $     
12.
Non-cash charges, losses and expenses relating to the

impairment of goodwill for Subject Period:    $     
13.
Without duplication of actual cost savings realized, pro forma “run rate” cost
savings and operating expense reductions related to acquisitions, restructurings
and cost savings initiatives taken during the Subject Period (calculated on a
pro forma basis as though such cost savings and operating expense reductions had
been realized on the first day of the Subject Period) as itemized

on Exhibit A to Schedule I attached hereto:5    $     
14.
Non-cash items increasing Consolidated Net Income





4 The aggregate amount added back pursuant to Line I.A.9 for Subject Period
shall not exceed 15.00% of Consolidated EBITDA for Subject Period (without
giving effect to any adjustment pursuant to this Line I.A.9).


5 (A) Any cost savings and operating expense reductions pursuant to Line I.A.13
must be reasonably identifiable and factually supportable, (B) the aggregate
amount that may be added back pursuant to this Line I.A.13 shall not exceed
10.00% of Consolidated EBITDA for the Subject Period (calculated prior to giving
effect to any adjustment pursuant to this Line I.A.13), provided that any amount
proposed to be added back pursuant to this Line I.A.13 in excess of 5.00% of
Consolidated EBITDA for the Subject Period (calculated prior to giving effect to
any adjustment pursuant to this Line I.A.13) shall be subject to the approval of
the Administrative Agent and (C) any pro forma “run rate” cost savings and
operating expense reductions shall not be included in this calculation for more
than 12 months after the consummation of the related acquisition.




--------------------------------------------------------------------------------




during Subject Period:    $     
15.
Gains on the sale of assets, disposals or abandonments, other than in the
ordinary course of business, for Subject

Period:    $     
16.
Consolidated EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 6 +

7 + 8 +9 +10 + 11 + 12 +13 – 14 – 15):    $     


B.
Unfinanced Capital Expenditures (including purchased software)
 


C.
(other than Growth Capital Expenditures) during Subject Period: Income taxes
paid in cash during Subject Period:
$    
$    

X.
Numerator total (Lines I.A.16 – I.B – I.C):    $     

D.
Consolidated Interest Charges for Subject Period:    $     

E.
Scheduled principal payments or redemptions during Subject Period (including the
Term Loan Amortization Amount (whether

or not actually paid during such period)):    $     
F.
cash Restricted Payments other than permitted purchases, acquisitions or
redemptions of Equity Interests during Subject

Period:    $     
Y.
Denominator total (Lines I.D + I.E + I.F):    $     

G.    Consolidated Fixed Charge Coverage Ratio6 (Line I.X ÷ Line
I.Y):        to 1:00
Minimum required: 1.50 to 1.00
II.
Section 7.11 (b) – Maximum Consolidated Leverage Ratio.



A.
Consolidated Funded Indebtedness at Statement Date:
$    
B.
Consolidated EBITDA for Subject Period (Line I.A.16):
$    
C.
Consolidated Leverage Ratio (Line II.A ÷ Line II.B):
Maximum permitted: 4.00 to 1.00 7
    to 1.00

6 Consolidated Fixed Charge Coverage Ratio for any Subject Period shall include,
without duplication, the Acquired Interest Charges of any Person or business, or
attributable to any property or asset, acquired by the Borrower or any
Subsidiary during the Subject Period in connection with a Permitted Acquisition
to the extent not subsequently disposed of by the Borrower or such Subsidiary,
based on the actual Acquired Interest Charges of such acquired entity or
business for the Subject Period (including the portion thereof occurring prior
to such acquisition or conversion).


7 Note that upon the consummation of a Permitted Material Acquisition and upon
the written election of the Borrower (which may be exercised not more than two
(2) times during the term of this Agreement) to the Administrative Agent, the
Borrower may increase the maximum Consolidated Leverage Ratio (and increase the




--------------------------------------------------------------------------------




III.
Section 7.11 (c) – Maximum Consolidated Senior Leverage Ratio.



A.
Consolidated Senior Funded Indebtedness at Statement Date:

1.
Consolidated Funded Indebtedness at Statement Date:    $     

2.
Outstanding principal amount of all Indebtedness that is expressly subordinated
to the Obligations under the Loan Documents on terms reasonably acceptable to
the

Administrative Agent at Statement Date:    $     
3.
Outstanding principal amount of all Indebtedness under subordinated convertible
senior notes issued by the Borrower or its Subsidiaries for which (i) the stated
maturity occurs after the Maturity Date and (ii) the terms (including, without
limitation, the subordination terms) are reasonably acceptable to the
Administrative Agent at

Statement Date:    $     
4.
Consolidated Senior Funded Indebtedness (Lines III.A.1 –

(III.A.2 + III.A.3):    $     


B.
Consolidated EBITDA for Subject Period (as calculated on Line
 


C.
I.A.16):
Consolidated Senior Leverage Ratio (Line III.A.4 ÷ Line III.B):
$    
    to 1.00

Maximum permitted: 3.00 to 1.00 8








--------------------------------------------------------------------------------




EXHIBIT A to SCHEDULE I
to Compliance Certificate ($ in 000’s)


1. (a)    Fees and out-of-pocket expenses incurred during Subject Period in
connection with all Permitted Acquisitions during Subject Period (whether or not
consummated):


Add-back
Amount ($ in 000’s)
 
$     
 
$    





(b)To the extent incurred within 12 months of a Permitted Acquisition, one-time
non- recurring, cash and non-cash restructuring charges related to severance,
employee and management changes, relocation costs, or discontinuance of any
portion of the business or operations, and cash charges related to deferred
stock compensation plans for Subject Period:


Add-back
Amount ($ in 000’s)
 
$     
 
$    





(c)Without duplication of actual cost savings realized, pro forma “run rate”
cost savings and operating expense reductions related to acquisitions,
restructurings and cost savings initiatives taken during the Subject Period
(calculated on a pro forma basis as though such cost savings and operating
expense reductions had been realized on the first day of the Subject Period):


Add-back
Amount ($ in 000’s)
 
$     
 
$    







--------------------------------------------------------------------------------




For the Quarter/Year ended
(“Statement Date”)

SCHEDULE 21
to the Compliance Certificate ($ in 000’s)


Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement and without duplication)


[chart.jpg]




1 The descriptions below are a summary. Please refer to the definition of
“Consolidated EBITDA” in the Agreement.




--------------------------------------------------------------------------------




adjustments and any adjustments as required or permitted by the application of
FASB ASC 805, FASB ASC 350 and
FASB ASC 360
 
 
 
 
 
+(i) fees and out-of-pocket expenses incurred in connection with Permitted
Acquisitions and (ii) one- time, cash and non-cash restructuring charges and
cash charges related to deferred stock compensation plans resulting from
Permitted Acquisitions
 
 
 
 
 
+ fees, costs and expenses incurred in connection with the closing of the Loan
Documents
 
 
 
 
 
+ losses on the sale of assets, disposals or abandonments
 
 
 
 
 
+ non-cash charges, losses and expenses relating to the impairment of goodwill
 
 
 
 
 
+ pro forma "run rate" cost savings and operating expense reductions related to
acquisitions, restructurings and cost savings initiatives taken (calculated on a
pro forma basis)
 
 
 
 
 
- non-cash income
 
 
 
 
 
- gains on the sale of assets, disposals or abandonments
 
 
 
 
 
"= Consolidated EBITDA
 
 
 
 
 





--------------------------------------------------------------------------------




For the Quarter/Year ended
(“Statement Date”)



SCHEDULE 3
to the Compliance Certificate




[Update to Schedule 5.13]




--------------------------------------------------------------------------------




EXHIBIT E-1


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities5) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.












1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
5 Include all applicable subfacilities.




--------------------------------------------------------------------------------




1.
Assignor[s]:         





[Assignor [is] [is not] a Defaulting Lender]


2.
Assignee[s]:         





[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]


3.
Borrower: athenahealth, Inc., a Delaware corporation



4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement



5.
Credit Agreement: Amended and Restated Credit Agreement, dated as of May 5,
2015, among athenahealth, Inc., the Subsidiaries of the Borrower party thereto
from time to time as Guarantors, the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, an L/C Issuer, and Swing
Line Lender



6.
Assigned Interest[s]:







Assignor[s]6




Assignee[s]7


Facility Assigned8
Aggregate Amount of
Commitment/Loans for all Lenders9
Amount of Commitment
/Loans Assigned
Percentage Assigned of Commitment/ Loans10




CUSIP
 Number
 
 
 
$
$
%
 
 
 
 
$    
$    
    %
 
 
 
 
$
$
%
 



[7. Trade Date:    ]11
Effective Date:    , 20 [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]


6
List each Assignor, as appropriate.

7
List each Assignee, as appropriate.

8
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being

assigned under this Assignment (e.g. “Revolving Credit Commitment”, “Term
Commitment”, etc.).
9
Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties

to take into account any payments or prepayments made between the Trade Date and
the Effective Date.
10
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.




--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By: _
Title:



ASSIGNEE
[NAME OF ASSIGNEE]


[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as
Administrative Agent




By: _      Title:




[Consented to:


BANK OF AMERICA, N.A., as
L/C Issuer and Swing Line Lender




By: _      Title:]13


[Consented to:


[    ], as L/C Issuer




By: _      Title:]14

By: _
Title:





12 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.
13 To be added only if the consent of the L/C Issuer and Swing Line Lender is
required by the terms of the Credit Agreement.
14 To be added only if the consent of the L/C Issuer is required by the terms of
the Credit Agreement.




--------------------------------------------------------------------------------




[Consented to: ATHENAHEALTH, INC.




By:_      Title:]




--------------------------------------------------------------------------------






ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.


1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii) and (v)
of the Credit Agreement (subject to such consents, if any, as may be required
under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by [the][such]
Assigned Interest and either it, or the Person exercising discretion in making
its decision to acquire [the][such] Assigned Interest, is experienced in
acquiring assets of such type, (v) it has received a copy of the Credit
Agreement, and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.01 thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached hereto is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.




--------------------------------------------------------------------------------




2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the Commonwealth of Massachusetts.




--------------------------------------------------------------------------------




EXHIBIT E-2


FORM OF ADMINISTRATIVE QUESTIONNAIRE




Please see attached.




--------------------------------------------------------------------------------




EXHIBIT F


FORM OF GUARANTY


Please see attached.




--------------------------------------------------------------------------------




EXHIBIT G-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 5, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among athenahealth, Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto from time to time as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Remainder of the page intentionally blank]




--------------------------------------------------------------------------------




This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF LENDER]


By:      Name:              Title:         






DATE:        , 201     




--------------------------------------------------------------------------------




EXHIBIT G-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 5, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among athenahealth, Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto from time to time as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[Remainder of the page intentionally blank]




--------------------------------------------------------------------------------




This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF PARTICIPANT]


By:      Name:              Title:         






DATE:        , 201     




--------------------------------------------------------------------------------




EXHIBIT G-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 5, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among athenahealth, Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto from time to time as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.


The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[Remainder of the page intentionally blank]






--------------------------------------------------------------------------------




This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF PARTICIPANT]


By:      Name:              Title:         






DATE:        , 201     




--------------------------------------------------------------------------------




EXHIBIT G-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE


(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to that certain Amended and Restated Credit Agreement,
dated as of May 5, 2015 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined),
among athenahealth, Inc., a Delaware corporation (the “Borrower”), the
Subsidiaries of the Borrower party thereto from time to time as Guarantors, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, an L/C Issuer and Swing Line Lender.


Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.


The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W- 8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[Remainder of the page intentionally blank]




--------------------------------------------------------------------------------




This U.S. Tax Compliance Certificate is executed as of the date set forth below.
[NAME OF LENDER]


By:      Name:              Title:         






DATE:        , 201     




--------------------------------------------------------------------------------




EXHIBIT H


FORM OF
LETTER OF CREDIT REPORT


TO:    Bank of America, N.A., as Administrative Agent
 



RE: Amended and Restated Credit Agreement, dated as of May 5, 2015, among
athenahealth, Inc., a Delaware corporation (the “Borrower”), the Subsidiaries of
the Borrower party thereto from time to time as Guarantors, the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
an L/C Issuer and Swing Line Lender (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)


DATE:    [Date]




The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section
2.03(k) of the Credit Agreement.


The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [insert date].


L/C No.
Maximum Face Amount
Current Face Amount
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[The L/C Issuer made a payment, with respect to L/C No.    , on [insert date] in
the amount of $[    ].






--------------------------------------------------------------------------------




[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of $[    ] pursuant to L/C No.
    on [insert date of such failure], with respect to L/C No.    .]
hereof.

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date






L/C No.
Maximum Face Amount
Current Face Amount
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




This Letter of Credit Report is executed as of the date set forth below.


[L/C ISSUER], as L/C Issuer




By:      Name:
Title:




